Exhibit 10

Lease between Brokaw Interests

and Monolithic Power Systems Incorporated

 

Section

   Page #

Parties

   1

Premises

   1

Use

   1

Permitted Uses

   1

Uses Prohibited

   1

Advertisements and Signs

   2

Covenants, Conditions and Restrictions

   2

Term and Rental

   2

Base Monthly Rent

   2

Late Charges

   2

Acceptance of Possession and Covenants to Surrender

   3

Delivery and Acceptance

   3

Condition Upon Surrender

   3

Failure to Surrender

   4

Alterations and Additions

   4

Tenant’s Alterations

   4

Free From Liens

   5

Compliance With Governmental Regulations

   5

Maintenance of Premises

   5

Landlord’s Obligations

   5

Tenant’s Obligations

   5

Landlord and Tenant’s Obligations Regarding Reimbursable Operating Costs

   6

Reimbursable Operating Costs

   6

Tenant’s Allocable Share

   8

Waiver of Liability

   9

Hazard Insurance

   9

Tenant’s Use

   9

Landlord’s Insurance

   9

Tenant’s Insurance

   10

Waiver

   10

Taxes

   10

Utilities

   11

Toxic Waste and Environmental Damage

   11

Use of Hazardous Material

   11

Tenant’s Indemnity Regarding Hazardous Material

   12

 

Page i



--------------------------------------------------------------------------------

Notice of Release or Violation

   12

Remediation Obligations

   13

Environmental Monitoring

   13

Tenant’s Default

   14

Remedies

   14

Right to Re-enter

   15

Continuation of Lease

   15

No Termination

   15

Non-Waiver

   15

Performance by Landlord

   16

Habitual Default

   16

Landlord’s Liability

   16

Limitation on Landlord’s Liability

   16

Limitation on Tenant’s Recourse

   17

Indemnification of Landlord

   17

Destruction of Premises

   17

Landlord’s Obligation to Restore

   17

Limitations on Landlord’s Restoration Obligation

   17

Condemnation

   18

Assignment or Sublease

   18

Consent by Landlord

   18

Assignment or Subletting Consideration

   20

No Release

   20

Reorganization of Tenant

   21

Permitted Transfers

   21

Effect of Default

   22

Effects of Conveyance

   22

Successors and Assigns

   22

Sublease Requirements

   22

Option to Extend the Lease Term

   23

Grant and Exercise of Option

   23

Determination of Fair Market Rental

   23

Resolution of a Disagreement over the Fair Market Rental

   24

Personal to Tenant

   24

General Provisions

   24

Attorney’s Fees

   24

Authority of Parties

   25

Brokers

   25

Choice of Law

   25

Dispute Resolution

   25

Entire Agreement

   26

Entry by Landlord

   26

Estoppel Certificates

   26

Exhibits

   26

Interest

   26

Modifications Required by Lender

   27

No Presumption Against Drafter

   27

Notices

   27

Property Management

   27

 

Page ii



--------------------------------------------------------------------------------

Rent

   27

Representations

   27

Rights and Remedies

   27

Severability

   27

Submission of Lease

   27

Subordination

   28

Survival of Indemnities

   28

Time

   28

Transportation Demand Management Programs

   28

Waiver of Right to Jury Trial

   28

Landlord’s Right To Terminate

   29

EXHIBIT A – Premises & Building

   31

EXHIBIT B – Project

   32

 

Page iii



--------------------------------------------------------------------------------

1. PARTIES: THIS LEASE, is entered into on this 23rd day of October, 2008,
(“Effective Date”) between Brokaw Interests, a California Limited Partnership,
whose address is 10600 North De Anza Boulevard, Suite 200, Cupertino, CA 95014
and Monolithic Power Systems Incorporated, a Delaware Corporation, whose address
is 6409 Guadalupe Mines Road, San Jose, California hereinafter called
respectively Landlord and Tenant. Landlord and Tenant are collectively referred
to in this Lease as the “Parties”.

2. PREMISES: Landlord hereby leases to Tenant, and Tenant hires from Landlord
those certain Premises with the appurtenances, situated in the City of San Jose,
County of Santa Clara, State of California, commonly known and designated as
6409 Guadalupe Mines Road. For purposes of this Lease the building (“Building”)
is deemed to be 55,116 rentable square feet, including parking for approximately
220 cars as outlined in red on Exhibit “A” and all common area improvements
located therein (“Common Area”) including but not limited to parking areas and
structures, landscaping, sidewalks, service areas and other common facilities.
The Building and Common Area is situated within a project site shared with One
additional building owned by Landlord as outlined in Exhibit “B” attached hereto
(“Project”). Unless expressly provided otherwise, the term Premises as used
herein shall include the Tenant Improvements (defined in Section 5.B)
constructed by Tenant pursuant to Section 5.B. Tenant acknowledges Landlord’s
right to and hereby consents to construction of additional building(s) within
the Project or on adjacent land owned by Landlord.

3. USE:

A. Permitted Uses: Tenant shall use the Premises as permitted under applicable
zoning laws only for the following purposes and shall not change the use of the
Premises without the prior written consent of Landlord: General office and
administration, sales, research and development, marketing, light manufacturing,
ancillary storage and other incidental uses. Tenant shall use only the number of
parking spaces allocated to Tenant under this Lease. All commercial trucks and
delivery vehicles shall (i) be parked at the rear of the Building, (ii) loaded
and unloaded in a manner which does not interfere with the businesses of other
occupants of the Project, and (iii) permitted to remain within the Project only
so long as is reasonably necessary to complete the loading and unloading.
Landlord makes no representation or warranty that any specific use of the
Premises desired by Tenant is permitted pursuant to any Laws.

B. Uses Prohibited: Tenant shall not commit or suffer to be committed on the
Premises any waste, nuisance, or other act or thing which may disturb the quiet
enjoyment of any other tenant in or around the Premises, nor allow any sale by
auction or any other use of the Premises for an unlawful purpose. Tenant shall
not (i) damage or overload the electrical, mechanical or plumbing systems of the
Premises, (ii) attach, hang or suspend anything from the ceiling, walls or
columns of the Building in excess of the load limits for which such ceiling,
walls or columns are designed, or set any load on the floor in excess of the
load limits for which such floors are designed, or (iii) generate dust, fumes or
waste products which create a fire or health hazard or damage the Premises or
any portion of the Project, including without limitation the soils or ground
water in or around the Project. No materials, supplies,

 

Page 1



--------------------------------------------------------------------------------

equipment, finished products or semi-finished products, raw materials or
articles of any nature, or any waste materials, refuse, scrap or debris, shall
be stored upon or permitted to remain on any portion of the Premises outside of
the Building without Landlord’s prior approval, which approval may be withheld
in its sole discretion.

C. Advertisements and Signs: Tenant will not place or permit to be placed, in,
upon or about the Premises any signs not approved by the city and other
governing authority having jurisdiction. Tenant will not place or permit to be
placed upon the Premises any signs, advertisements or notices without the
written consent of Landlord as to type, size, design, lettering, coloring and
location, which consent will not be unreasonably withheld. Any sign placed on
the Premises shall be removed by Tenant, at its sole cost, prior to the
Expiration Date or promptly following the earlier termination of the Lease, and
Tenant shall repair, at its sole cost, any damage or injury to the Premises
caused thereby, and if not so removed, then Landlord may have same so removed at
Tenant’s expense. Landlord hereby agrees to allow Tenant to install signage on
the Building and monument signage subject to City approval and Landlord’s
reasonable approval as set forth above.

D. Covenants, Conditions and Restrictions: This Lease is subject to the effect
of (i) any covenants, conditions, restrictions, easements, mortgages or deeds of
trust, ground leases, rights of way of record and any other matters or documents
of record; and (ii) any zoning laws of the city, county and state where the
Building is situated (collectively referred to herein as “Restrictions”) and
Tenant will conform to and will not violate the terms of any such Restrictions.

4. TERM AND RENTAL:

A. Base Monthly Rent: The term (“Lease Term”) shall be for Eighty-Four
(84) months, commencing November 1, 2009 (the “Commencement Date”) and ending
October 31, 2016, (“Expiration Date”). Notwithstanding the Parties agreement
that the Lease Term begins on the Commencement Date, this Lease and all of the
obligations of Landlord and Tenant shall be binding and in full force and effect
from and after the Effective Date. In addition to all other sums payable by
Tenant under this Lease, Tenant shall pay base monthly rent (“Base Monthly
Rent”) in accordance with the following schedule:

 

11/01/09-10/31/10:

   $82,674.00 per month

11/01/10-10/31/11:

   $85,981.00 per month

11/01/11-10/31/12:

   $89,420.00 per month

11/01/12-10/31/13:

   $92,997.00 per month

11/01/13-10/31/14:

   $96,717.00 per month

11/01/14-10/31/15:

   $100,586.00 per month

11/01/15-10/31/16:

   $104,609.00 per month

Base Monthly Rent shall be due in advance on or before the first day of each
calendar month during the Lease Term. All sums payable by Tenant under this
Lease shall be paid to Landlord in lawful money of the United States of America,
without offset or deduction and without prior notice or demand, at the address
specified in Section 1 of this Lease or at such place or places as may be
designated in writing by Landlord during the Lease Term. Base Monthly Rent for
any period less than a calendar month shall be a pro rata portion of the monthly
installment. Concurrently with Tenant’s execution of this Lease, Tenant shall
pay to Landlord the sum of Eighty Two Thousand Six Hundred Seventy Four and
00/100 Dollars ($82,674.00) as a deposit to be applied on the Commencement Date
against the Base Monthly Rent due for the first month of the Lease Term.

C. Late Charges: Tenant hereby acknowledges that late payment by Tenant to
Landlord of Base Monthly Rent and other sums due hereunder will cause Landlord
to incur costs not contemplated by this Lease, the exact amount of which is
extremely difficult to ascertain. Such costs include but are not limited to:
administrative, processing, accounting, and late charges which may be imposed on
Landlord by the terms of any contract, revolving credit, mortgage, or trust deed
covering the Premises. Accordingly, if any installment of Base Monthly Rent or
other sum due from Tenant shall not be received by Landlord or its designee
within five

 

Page 2



--------------------------------------------------------------------------------

(5) days after the rent is due, Tenant shall pay to Landlord a late charge equal
to five (5%) percent of such overdue amount, which late charge shall be due and
payable on the same date that the overdue amount was due. Notwithstanding the
foregoing, Landlord will not assess a late charge until Landlord has given
written notice of such late payment for the first late payment in any twelve
(12) month period and after Tenant has not cured such late payment within three
(3) days from receipt of such notice. No other notices will be required during
the following twelve (12) months for a late charge to be incurred. The parties
agree that such late charge represents a fair and reasonable estimate of the
costs Landlord will incur by reason of late payment by Tenant, excluding
interest and attorneys fees and costs. If any rent or other sum due from Tenant
remains delinquent for a period in excess of thirty (30) days then, in addition
to such late charge, Tenant shall pay to Landlord interest on any rent that is
not paid when due at the Agreed Interest Rate specified in Section 19.J
following the date such amount became due until paid. Acceptance by Landlord of
such late charge shall not constitute a waiver of Tenant’s default with respect
to such overdue amount nor prevent Landlord from exercising any of the other
rights and remedies granted hereunder. In the event that a late charge is
payable hereunder, whether or not collected, for three (3) consecutive
installments of Base Monthly Rent, then the Base Monthly Rent shall
automatically become due and payable quarterly in advance, rather than monthly,
notwithstanding any provision of this Lease to the contrary.

5. INTENTIONALLY OMITTED.

6. ACCEPTANCE OF POSSESSION AND COVENANTS TO SURRENDER:

A. Delivery and Acceptance: Tenant shall be entitled to continued possession of
the Premises following expiration of the sublease between Tenant and Fed-Ex
Freight West pursuant to the terms of this Lease. At the expiration of the
sublease and on the Commencement Date of this Lease, Tenant shall accept the
Premises as being in good condition and repair as set forth in the existing
Master Lease between Landlord and Fed-ex Freight West. Tenant shall have no
restoration obligations under the sublease and Landlord hereby waives any
rights, if any, it has under the sublease.

B. Condition Upon Surrender: Tenant further agrees on the Expiration Date or on
the sooner termination of this Lease, to surrender the Premises to Landlord in
good condition and repair, normal wear and tear excepted. In this regard,
“normal wear and tear” shall be construed to mean wear and tear caused to the
Premises by the natural aging process which occurs in spite of prudent
application of the best standards for maintenance, repair replacement, and
janitorial practices, and does not include items of neglected or deferred
maintenance. In any event, Tenant shall cause the following to be done prior to
the Expiration Date or sooner termination of this Lease: (i) all interior walls
shall be painted or cleaned so that they appear freshly painted, (ii) all tiled
floors shall be cleaned and waxed, (iii) all carpets shall be cleaned and
shampooed, (iv) all broken, marred, stained or nonconforming acoustical ceiling
tiles shall be replaced, (v) all cabling placed above the ceiling by Tenant or
Tenant’s contractors shall be removed, (vi) all windows shall be washed;
(vii) the HVAC system shall be serviced by a reputable and licensed service firm
and left in “good operating condition and repair” as so certified by such firm,
(viii) the plumbing and electrical systems and lighting shall be placed in good
order and repair (including replacement of any burned out, discolored or broken
light bulbs, ballasts, or lenses. On or before the Expiration Date or sooner
termination of this Lease, Tenant shall remove all its personal property and
trade fixtures from the Premises. All property and fixtures not so removed shall
be deemed as abandoned by Tenant. Tenant shall ascertain from Landlord at least
ninety (90) days before the Expiration Date whether Landlord desires to have any
Alterations (as defined in Section 7) made by Tenant removed and the Premises or
any parts thereof restored to a standard open office plan with materials and
finishes consistent with the other open office areas of the Premises, or to
cause Tenant to surrender all Alterations in place to Landlord. Tenant may
request from Landlord, at the time

 

Page 3



--------------------------------------------------------------------------------

of seeking consent to any Alterations, whether or not such Alterations shall
need to be removed at the end of the Term. Landlord agrees to specifically
respond in writing informing Tenant of its removal and restoration requirements
with respect to such Alterations. The foregoing shall not apply to Alterations
that Landlord has agreed specifically in writing may remain at Lease expiration
at time of granting its consent to such Alterations. If Landlord shall so
desire, Tenant shall, at Tenant’s sole cost and expense, remove such Alterations
as Landlord requires and shall repair and restore said Premises or such parts
thereof before the Expiration Date. Such repair and restoration shall include
causing the Premises to be brought into compliance with all applicable building
codes and laws in effect at the time of the removal to the extent such
compliance is necessitated by the repair and restoration work.

C. Failure to Surrender: If the Premises are not surrendered at the Expiration
Date or sooner termination of this Lease in the condition required by this
Section 6 (acceptance of such condition to be verified by substantial completion
of any restoration work but excluding punch-list items), Tenant shall be deemed
in a holdover tenancy pursuant to this Section 6.C and Tenant shall indemnify,
defend, and hold Landlord harmless against loss or liability resulting from
delay by Tenant in so surrendering the Premises including, without limitation,
any claims made by any succeeding tenant founded on such delay to the extent
Landlord is obligated to pay such claims and costs incurred by Landlord in
returning the Premises to the required condition, plus interest at the Agreed
Interest Rate. If Tenant, in advance of any holdover, requests in writing that
Landlord inform Tenant of any actual or potential loss or liability that
Landlord may suffer as a result of Tenant’s holdover, Landlord agrees that it
shall respond in writing, within five (5) days and inform Tenant of any actual
and/or potential liability that Landlord has actual knowledge of. If Tenant
remains in possession of the Premises after the Expiration Date or sooner
termination of this Lease without Landlord’s consent, Tenant’s continued
possession shall be on the basis of a tenancy at sufferance and Tenant shall pay
as rent during the holdover period an amount equal to one hundred fifty percent
(150%) of the Base Monthly Rent due in the month preceding the earlier
termination or Expiration Date, as applicable, plus all other amounts payable by
Tenant under this Lease. Any holding over shall otherwise be on the terms and
conditions herein specified, except those provisions relating to the Lease Term
and any options to extend or renew, which provisions shall be of no further
force and effect. This provision shall survive the termination or expiration of
the Lease.

7. ALTERATIONS AND ADDITIONS:

A. Tenant’s Alterations: Tenant shall not make, or suffer to be made, any
alteration or addition to the Premises (“Alterations”), or any part thereof,
without obtaining Landlord’s prior written consent and delivering to Landlord
the proposed architectural and structural plans for all such Alterations at
least fifteen (15) days prior to the start of construction. If such Alterations
affect the structure of the Building, Tenant additionally agrees to reimburse
Landlord its reasonable out-of-pocket costs incurred in reviewing Tenant’s
plans. After obtaining Landlord’s consent, which consent shall state, if
requested by Tenant, whether or not Landlord will require Tenant to remove such
Alteration at the expiration or earlier termination of this Lease, Tenant shall
not proceed to make such Alterations until Tenant has obtained all required
governmental approvals and permits. Tenant agrees to provide Landlord
(i) written notice of the anticipated and actual start-date of the work, (ii) a
complete set of half-size (15” X 21”) vellum as-built drawings, and (iii) a
certificate of occupancy for the work upon completion of the Alterations. All
Alterations shall be constructed by a licensed general contractor in compliance
with all applicable building codes and laws including, without limitation, the
Americans with Disabilities Act of 1990 as amended from time to time. Upon the
Expiration Date, all Alterations, except movable furniture and trade fixtures,
shall become a part of the realty and belong to Landlord but shall nevertheless
be subject to removal by Tenant as provided in Section 6 above. Alterations
which are not deemed as trade fixtures include heating, lighting, electrical
systems, air conditioning, walls, carpeting, or any other installation which has
become an integral part of the Premises. All Alterations shall be maintained,
replaced or repaired by Tenant at its sole cost and expense.

 

Page 4



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Tenant shall be entitled, without obtaining
Landlord’s consent, to make Alterations which do not affect the Building
structure or mechanical systems and which do not cost more than Seventy-Five
Thousand Dollars ($75,000.00) per Alteration (“Permitted Alterations”) and do
not cost more than Two Hundred Fifty Thousand Dollars ($250,000.00) in
aggregate; provided, however, that: (i) Tenant shall still be required to comply
with all other provisions of this paragraph; and (ii) Landlord may elect to have
Tenant remove such Permitted Alterations at the expiration or earlier
termination of the Lease, unless Tenant has notified Landlord of such Permitted
Alterations prior to commencing construction and received approval from Landlord
that such Permitted Alterations will not be required to be removed at the
expiration of the Lease.

Landlord agrees that upon expiration or sooner termination of this Lease, Tenant
shall not be responsible for the removal of any alterations and/or improvements
made to the Premises that were performed in connection with the sublease
described in Section 6.A above or made by or on behalf of a prior tenant of the
Premises.

B. Free From Liens: Tenant shall keep the Premises free from all liens arising
out of work performed, materials furnished, or obligations incurred by Tenant or
claimed to have been performed for Tenant. In the event Tenant fails to
discharge any such lien within twenty (20) days after receiving notice of the
filing, Landlord shall immediately be entitled to discharge the lien at Tenant’s
expense and all resulting costs incurred by Landlord, including attorney’s fees
shall be due immediately from Tenant as additional rent.

C. Compliance With Governmental Regulations: The term Laws or Governmental
Regulations shall include all federal, state, county, city or governmental
agency laws, statutes, ordinances, standards, rules, requirements, or orders now
in force or hereafter enacted, promulgated, or issued. The term also includes
government measures regulating or enforcing public access, traffic mitigation,
occupational, health, or safety standards for employers, employees, landlords,
or tenants. Tenant, at Tenant’s sole expense will comply with all such
Governmental Regulations applicable to the Premises or the Tenant’s use of the
Premises and shall make all repairs, replacements, alterations, or improvements
necessary to comply with said Governmental Regulations. The judgment of any
court of competent jurisdiction or the admission of Tenant in any action or
proceeding against Tenant (whether Landlord be a party thereto or not) that
Tenant has violated any such law, regulation or other requirement in its use of
the Premises shall be conclusive of that fact as between Landlord and Tenant.

8. MAINTENANCE OF PREMISES:

A. Landlord’s Obligations: Landlord at its sole cost and expense, shall maintain
in good condition, order, and repair, and replace as and when necessary, the
structural components of the Building including the foundation, exterior load
bearing walls and roof structure. Landlord shall maintain in good condition,
order and repair, the parking lot and all waterscape, landscaping and shrubbery,
the cost of which shall be charged to Tenant through the Reimbursable Operating
Costs.

B. Tenant’s Obligations: Tenant shall clean, maintain, repair and replace when
necessary the Premises and every part thereof through regular inspections and
servicing, including but not limited to the following, to the extent Landlord
does not elect to maintain the same as Reimbursable Operating Costs (as defined
in Section 8.D below): (i) all plumbing and sewage facilities, (ii) all heating
ventilating and air conditioning facilities and equipment, (iii) all fixtures,
interior walls floors, carpets and ceilings, (iv) all windows, door entrances,
plate glass and glazing systems including caulking, and skylights, (v) all
electrical facilities and equipment, and (vi) all automatic fire extinguisher
equipment, (vii) all elevator

 

Page 5



--------------------------------------------------------------------------------

equipment, and (viii) the roof membrane system. All wall surfaces and floor tile
are to be maintained in an as good a condition as when Tenant took possession
free of holes, gouges, or defacements, subject to normal wear and tear. With
respect to items (ii) above, Tenant shall provide Landlord a copy of a service
contract between Tenant and a licensed service contractor providing for periodic
maintenance of all such systems or equipment in conformance with the
manufacturer’s recommendations. Tenant shall provide Landlord a copy of such
preventive maintenance contracts and paid invoices for the recommended work if
requested by Landlord. To the extent that any item in (i) through (vii) above is
determined by Landlord to be for the benefit of more than one (1) tenant or
occupant of the Building or Project, Landlord shall assume the obligation to
clean, maintain, repair and replace the same as Reimbursable Operating Costs (as
defined in Section 8.D below) and Tenant shall have no obligation to clean,
maintain, repair or replace such item.

C. Landlord and Tenant’s Obligations Regarding Reimbursable Operating Costs: In
addition to the direct payment by Tenant of expenses as provided in Sections
8.B, 9, 10 and 11 of this Lease, Tenant agrees to reimburse Landlord for
Tenant’s Allocable Share (as defined in Section 8.E below) of Reimbursable
Operating Costs (as defined in Section 8.D below) resulting from Landlord
payment of expenses related to the Building or Project which are not otherwise
paid by Tenant directly. Landlord shall periodically provide Tenant with a
written estimate of Reimbursable Operating Costs for the next twelve (12) months
and Tenant shall thereafter, until Landlord revises such estimate, pay to
Landlord as additional rental, along with its Base Monthly Rent, one twelfth of
Tenant’s Allocable Share of the Reimbursable Operating Costs as estimated by
Landlord. Within ninety (90) days after the end of each calendar year during the
Term Landlord shall deliver to Tenant a statement (“Annual Statement”) in which
Landlord shall set forth the actual expenditures for Reimbursable Operating
Costs for such calendar year and Tenant’s Allocable Share thereof. The Annual
Statement shall be certified by a responsible officer of Landlord to be correct.
If the Annual Statement shows that Tenant’s payments of estimated Reimbursable
Operating Costs exceeded Tenant’s actual obligation in respect of such calendar
year, Landlord shall accompany said Annual Statement with a payment to Tenant of
the amount of such excess. If the Annual Statement shows that Tenant’s payments
of estimated Reimbursable Operating Costs were less than its actual obligation
in respect of such calendar year, Tenant shall pay said difference to Landlord
within thirty (30) days of Tenant’s receipt of the Annual Statement.

D. Reimbursable Operating Costs: For purposes of calculating Tenant’s Allocable
Share of Building and Project Costs, the term “Reimbursable Operating Costs” is
defined as all costs and expenses of the nature hereinafter described which are
incurred by Landlord in connection with ownership and operation of the Building
or the Project in which the Premises are located, together with such additional
facilities as may be determined by Landlord to be reasonably desirable or
necessary to the ownership and operation of the Building and/or Project. All
costs and expenses shall be determined in accordance with generally accepted
accounting principles (“GAAP”) which shall be consistently applied (with
accruals appropriate to Landlord’s business). Reimbursable Operating Costs shall
include, but not be limited to, the following to the extent the obligation
therefor is not that of Tenant under the provisions of Section 8.B above:
(i) common area utilities, including water, power, telephone, heating, lighting,
air conditioning, ventilating, and Building utilities to the extent not
separately metered; (ii) common area maintenance and service agreements for the
Building and/or Project and the equipment therein, including without limitation,
common area janitorial services, alarm and security services, exterior window
cleaning, and maintenance of the sidewalks, landscaping, waterscape, roof
membrane, parking areas, driveways, service areas, mechanical rooms, elevators,
and the building exterior; (iii) insurance premiums and costs, including without
limitation, the premiums and cost of fire, casualty and liability coverage and
rental

 

Page 6



--------------------------------------------------------------------------------

abatement and, if elected by Landlord, earthquake insurance applicable to the
Building or Project; (iv) repairs, replacements and general maintenance
(excluding repairs and general maintenance paid by proceeds of insurance or by
Tenant or other third parties, and repairs or alterations attributable solely to
tenants of the Building or Project other than Tenant) and as to capital
expenditures they will be amortized as set forth in 8.E. hereafter; (v) all real
estate taxes and assessment installments or other impositions or charges which
may be levied on the Building or Project, upon the occupancy of the Building or
Project and including any substitute or additional charges which may be imposed
during, or applicable to the Lease Term including real estate tax increases due
to a sale, transfer or other change of ownership of the Building or Project, as
such taxes are levied or appear on the City and County tax bills and assessment
rolls; and any of items (i) through (x) in Section 8.B to the extent Landlord
has elected to assume with respect thereto the obligations for cleaning,
maintenance, repair and/or replacement. Landlord shall have no obligation to
provide guard services or other security measures for the benefit of the
Project. Tenant assumes all responsibility for the protection of Tenant and
Tenant’s Agents from acts of third parties; provided, however, that nothing
contained herein shall prevent Landlord, at its sole option, from providing
security measures for the Project. This is a “Net” Lease, meaning that Base
Monthly Rent is paid to Landlord absolutely net of all costs and expenses,
except as specifically provided for in this Lease. The provision for payment of
Reimbursable Operating Costs by means of monthly payment of Tenant’s Allocable
Share of Building and/or Project Costs is intended to pass on to Tenant and
reimburse Landlord for all costs of operating and managing the Building and/or
Project (which management reimbursement is pursuant to Section 19.N below).

The following shall not be included within Reimbursable Operating Costs:
(i) rent paid to any ground Landlord, (ii) the cost of constructing tenant
improvements for any other tenant of the Project to the extent they are not
beneficial to Tenant; (iii) the cost of special services, goods, or materials
provided to any other tenant of the Project; (iv) repairs paid by proceeds of
insurance or from funds provided by Tenant or any other tenant of the Project
(or where any other tenant of the Project is obligated to make such repairs or
pay the cost of same); (v) legal fees, advertising costs, or other related
expenses incurred by Landlord in connection with the leasing of space to
individual tenants of the Project; (vi) repairs, alterations, additions,
improvements, or replacements needed to rectify or correct any defects in the
original design, materials, or workmanship of Project or common areas;
(vii) damage and repairs necessitated by the gross negligence of Landlord,
Landlord’s employees, contractors, or agents; (viii) executive salaries or
salaries of service personnel to the extent that such personnel perform services
not in connection with the management, operation, repair, or maintenance of the
Project; (ix) Landlord’s general overhead expenses not related to the Project;
(x) legal fees, accountants’ fees, and other expenses incurred in connection
with disputes of tenants or other occupants of the Project or associated with
the enforcement of the terms of any leases with tenants or the defense of
Landlord’s title to or interest in the Project or any part thereof; (xi) costs
incurred due to a violation by Landlord or any other tenant of the Project of
the terms and conditions of a lease; (xii) costs of any service provided to
Tenant or other occupants of the Project for which Landlord is reimbursed;
(xiii) costs and expenses which would be capitalized under generally accepted
accounting principles, except as specifically set forth herein; and (xiv) any
clean-up of Hazardous Materials not caused by Tenant.

Tenant shall have the right, at Tenant’s sole cost and expense, provided Tenant
utilizes a Nationally recognized Certified Public Accountant (the “CPA”), upon
at least thirty (30) days prior notice to Landlord at any time during regular
business hours, and no more frequently than once per calendar year, to audit
Landlord’s records pertaining to Operating Expenses for the immediately previous
calendar year only, which shall be maintained in the State of California. Any
disputes between Landlord and Tenant concerning Landlord’s accounting of
Additional Rent shall be resolved using GAAP. If it is determined from Tenant’s
audit of such

 

Page 7



--------------------------------------------------------------------------------

operating expenses that Tenant was overcharged by more than five percent (5%),
such overcharge shall entitle Tenant to credit against its next payment of
Reimbursable Operations Costs the amount of the overcharge and the costs
associated with the audit (and, if such credit occurs following the expiration
of the Term, Landlord shall pay the amount of such credit to Tenant within
thirty (30) days after Landlord’s receipt of an invoice from Tenant). If the
audit determines that the Tenant was overcharged less than three percent (3%),
such overcharge shall entitle Tenant to credit against its next payment of
Reimbursable Operations Costs the amount of the overcharge and Tenant shall pay
for all costs associated with the audit. If the audit shall determine that
Tenant was undercharged for the Reimbursable Operations Costs, Tenant shall
within thirty (30) days pay the amount of such undercharge to Landlord and
Tenant shall pay for all costs associated with the audit. Permitted Assignees of
Tenant may only audit periods for which they occupy the Leased Premises and
subtenants of Tenant are not entitled to any audit rights. Tenant agrees to keep
all information thereby obtained by Tenant confidential.

E. Capital Improvements. If as a part of Tenant’s fulfillment of its maintenance
obligations under this Section 8, a capital improvement or replacement to the
Premises is required, which costs in excess of [Ten Thousand Dollars
($10,000.00)], Landlord shall reimburse Tenant for the cost of the replacement
less the sum of (i) [Ten Thousand Dollars ($10,000.00)] plus (ii) that portion
of the remaining cost equal to the product of such total cost multiplied by a
fraction, the numerator of which is the number of years remaining in the Lease
Term, the denominator of which is the useful life (in years) of the replacement,
as reasonably determined in accordance with generally accepted accounting
principles. If the capital improvement is made during the initial Lease Term,
Tenant’s share shall initially be based on the initial Lease Term and if Tenant
thereafter exercises its renewal option, then upon the commencement of the
Option Term (as defined in Section 18.A below), an adjustment shall be made so
that during the Option Term Tenant shall reimburse Landlord an amount determined
by multiplying the cost of the capital improvement by a fraction, the numerator
of which is the sum of the Lease Term remaining at the time the capital
expenditure was made and the Option Term and the denominator of which is the
useful life of the capital improvement. The determination of what constitutes
capital improvements and the useful life applicable thereto whether in paragraph
8.D. or 8.E. hereto, shall be made according to generally accepted accounting
principles (“GAAP”), and all costs related to capital improvements shall be
amortized over their useful life, provided that capital improvements shall be
limited only to those (i) which have the effect of reducing or limiting
Reimbursable Operating Costs of the Building or the Project, if such reduction
or limitation inures to Tenant’s benefit (but only to the extent and in the
amount that such Reimbursable Operating Costs of the Building or the Project are
reduced); (ii) which may be required after the date of this Lease under any
governmental law or regulation that was not applicable to the Project at the
time it was originally constructed; or (iii) which are necessary for repair or
replacement of any equipment or improvements needed to operate and/or maintain
the Building, the common areas and/or the Project at the same quality levels as
prior to the repair or replacement.

F. Tenant’s Allocable Share: For purposes of prorating Reimbursable Operating
Costs which Tenant shall pay, Tenant’s Allocable Share of Reimbursable Operating
Costs shall be computed by multiplying the Reimbursable Operating Costs by a
fraction, the numerator of which is the rentable square footage of the Premises
and the denominator of which is either (i) the total rentable square footage of
the Building if the service or cost is allocable only to the Building, or
(ii) the total square footage of the Project if the service or cost is allocable
to the entire Project, or (iii) the total rentable square footage of the
premises of those tenants or occupants that Landlord determines to be
benefitting from such service or facility. Tenant’s obligation to share in
Reimbursable Operating Costs shall be adjusted to reflect the Lease Commencement
and Expiration dates and is subject to recalculation in the event of expansion
of the Building or Project.

 

Page 8



--------------------------------------------------------------------------------

G. Waiver of Liability: Failure by Landlord to perform any defined services, or
any cessation thereof, when such failure is caused by accident, breakage,
repairs, strikes, lockout or other labor disturbances or labor disputes of any
character or by any other cause, similar or dissimilar, shall not render
Landlord liable to Tenant in any respect, including damages to either person or
property, nor be construed as an eviction of Tenant, nor cause an abatement of
rent, nor relieve Tenant from fulfillment of any covenant or agreement hereof.
Should any equipment or machinery utilized in supplying the services listed
herein break down or for any cause cease to function properly, upon receipt of
written notice from Tenant of any deficiency or failure of any services,
Landlord shall use reasonable diligence to repair the same promptly, but Tenant
shall have no right to terminate this Lease and shall have no claim for rebate
of rent or damages on account of any interruptions in service occasioned thereby
or resulting therefrom. Tenant waives the provisions of California Civil Code
Sections 1941 and 1942 concerning the Landlord’s obligation of tenantability and
Tenant’s right to make repairs and deduct the cost of such repairs from the
rent. Landlord shall not be liable for a loss of or injury to person or
property, however occurring, through or in connection with or incidental to
furnishing, or its failure to furnish, any of the foregoing.

9. HAZARD INSURANCE:

A. Tenant’s Use: Tenant shall not use or permit the Premises, or any part
thereof, to be used for any purpose other than that for which the Premises are
hereby leased; and no use of the Premises shall be made or permitted, nor acts
done, which will cause an increase in premiums or a cancellation of any
insurance policy covering the Premises or any part thereof, nor shall Tenant
sell or permit to be sold, kept, or used in or about the Premises, any article
prohibited by the standard form of fire insurance policies. Tenant shall, at its
sole cost, comply with all requirements of any insurance company or organization
necessary for the maintenance of reasonable fire and public liability insurance
covering the Premises and appurtenances.

B. Landlord’s Insurance: Landlord agrees to purchase and keep in force All Risk
and fire insurance in an amount equal to the replacement cost of the Building
(not including any Alterations paid for by Tenant) as determined by Landlord’s
insurance company’s appraisers. In addition, Landlord may elect to purchase
insurance coverage for perils including earthquake, flood or terrorist acts, in
amounts and with deductibles reasonably determined by Landlord. Landlord may
also maintain a policy of (i) commercial general liability insurance insuring
Landlord (and such others designated by Landlord) against liability for personal
injury, bodily injury, death and damage to property occurring or resulting from
an occurrence in, on or about the Premises or Project in an amount as Landlord
determines is reasonably necessary for its protection, and (ii) rental loss
insurance covering a twelve (12) month period. Tenant agrees to pay Landlord as
additional rent, within thirty (30) days after written invoice to Tenant,
Tenant’s Allocable Share of the amount of any deductible under such policy,
provided that if damage is confined to the Premises, Tenant shall pay the entire
property and casualty deductible to Landlord, not including any earthquake or
flood insurance deductible. Notwithstanding the foregoing, Tenant’s obligation
to pay for the cost of any earthquake insurance premiums shall not exceed the
lesser of the actual cost of such premiums or Four Thousand Four Hundred Nine
28/100 Dollars ($4,409.28) per month for the first year of the Lease Term, and
(subject to the cap provided for below) such monthly amount shall be increased
annually thereafter by the Consumer Price Index. The basis for computing the
adjustment shall be the U.S. Department of Labor, Bureau of Labor Statistic’s
Consumer Price Index for All Urban Consumers, All Items, 1982-84=100, for the
San Francisco-Oakland-San Jose area (“Index”). The Index most recently published
preceding the date on which the entire Premises are delivered to

 

Page 9



--------------------------------------------------------------------------------

Tenant shall be considered the “Base Index” for the first adjustment.
Thereafter, the index most recently published preceding the previous Adjustment
Date shall be considered the “Base Index.” If the Index most recently published
preceding the Adjustment Date (“Comparison Index”) is greater than the Base
Index, the then-payable Base Monthly Rent shall be increased by multiplying the
then-payable Base Monthly Rent by a fraction, the numerator of which is the
Comparison Index and the denominator of which is the Base Index. Notwithstanding
any subsequent actual increase or decrease in the Index, the increase in CPI for
any Adjustment Date shall never be more than Four percent (4%) per year
compounded annually, and the deductible payable by Tenant for earthquake
insurance shall be treated as a Capital Expenditure as defined in Section 8.E.
above. It is understood and agreed that Tenant’s obligation under this Section
will be prorated to reflect the Lease Commencement and Expiration Dates.

C. Tenant’s Insurance: Tenant agrees, at its sole cost, to insure its personal
property, Tenant Improvements (for which it has paid from sources other than the
Work Allowance), and Alterations against damage for their full replacement value
(without depreciation). Said insurance shall provide All Risk and fire coverage
equal to the replacement cost of said property. The property casualty insurance
provided by Tenant as required by this paragraph shall be carried in favor of
Landlord and Tenant as their respective interests may appear and shall provide
that any loss to Tenant Improvements shall be adjusted with and be payable to
both Landlord and Tenant. Tenant shall deliver a copy of the policy and renewal
certificate to Landlord. Tenant agrees, at its sole cost, and to obtain worker’s
compensation and Commercial General Liability insurance for occurrences within
the Premises with a combined single limit of not less than Five Million Dollars
($5,000,000.00) Tenant’s liability insurance shall be primary insurance
containing a cross-liability endorsement, and shall provide coverage on an
“occurrence” rather than on a “claims made” basis. All such insurance shall
provide for severability of interests; shall provide that an act or omission of
one of the named (additional) insureds shall not reduce or avoid coverage to the
other named (additional insureds). Tenant shall name Landlord and Landlord’s
lender as an additional insured and shall deliver a copy of the policies and
renewal certificates to Landlord. All insurance policies required under this
section shall provide for thirty (30) days’ prior written notice to Landlord of
any cancellation, termination, or reduction in coverage. Notwithstanding the
above, Landlord retains the right to have Tenant provide other forms of
insurance which may be reasonably required to cover future risks.

D. Waiver: Landlord and Tenant hereby waive all tort, contract or other rights
each may have against the other on account of any loss or damage sustained by
Landlord or Tenant, as the case may be, or to the Premises or its contents,
which may arise from any risk covered by their respective insurance policies (or
which would have been covered had such insurance policies been maintained in
accordance with this Lease) as set forth above. The Parties shall each obtain
from their respective insurance companies a waiver of any right of subrogation
which said insurance company may have against Landlord or Tenant, as the case
may be.

10. TAXES: Tenant shall be liable for and shall pay as additional rental, prior
to delinquency, all taxes and assessments levied against Tenant’s personal
property and trade or business fixtures. All real estate taxes shall be prorated
to reflect the Lease Commencement and Expiration Dates. If, at any time during
the Lease Term a tax, excise on rents, business license tax or any other tax,
however described, is levied or assessed against Landlord as a substitute or
addition, in whole or in part, for taxes assessed or imposed on land or
Buildings, Tenant shall pay and discharge its pro rata share of such tax or
excise on rents or other tax before it becomes delinquent; except that this
provision is not intended to cover net income taxes, inheritance, gift or estate
tax imposed upon Landlord. In the event that a tax is placed, levied, or
assessed against Landlord and the taxing authority takes the position that
Tenant cannot pay and discharge its pro rata share of such tax on behalf of
Landlord, then at Landlord’s sole election,

 

Page 10



--------------------------------------------------------------------------------

Landlord may increase the Base Monthly Rent by the exact amount of such tax and
Tenant shall pay such increase. If by virtue of any application or proceeding
brought by Landlord, there results a reduction in the assessed value of the
Premises during the Lease Term, Tenant agrees to pay Landlord a fee consistent
with the fees charged by a third party appeal firm for such services. Tenant at
its cost shall have the right, at any time, to seek a reduction in the assessed
valuation of the Premises or to contest any real property taxes that are to be
paid by Tenant. Landlord shall not be required to join in any such proceeding or
contest unless the provisions of any law require that the proceeding or contest
be brought by or in the name of the owner of the Premises. In such event,
Landlord shall join in the proceeding or contest or permit it to be brought in
Landlord’s name, provided that Landlord is not required to bear any cost in
connection therewith and is reimbursed for any costs related to such
participation by Tenant.

11. UTILITIES: Tenant shall pay directly to the providing utility all water,
gas, electric, telephone, and other utilities supplied to the Premises. Landlord
shall not be liable for loss of or injury to person or property, however
occurring, through or in connection with or incidental to furnishing or the
utility company’s failure to furnish utilities to the Premises, and in such
event Tenant shall not be entitled to abatement or reduction of any portion of
Base Monthly Rent or any other amount payable under this Lease.

12. TOXIC WASTE AND ENVIRONMENTAL DAMAGE:

A. Use of Hazardous Material: Without the prior written consent of Landlord,
Tenant or Tenant’s agents, employees, contractors, subtenants or invitees
(“Tenant’s Agents”) shall not cause or permit any Hazardous Material, as defined
below, to be generated, brought onto, used, stored, created, released or
disposed of in or about the Premises, except that Tenant may use and store small
quantities of common household cleaners and office supplies on the Premises
provided such use and storage is in strict compliance with all Environmental
Laws, as defined below. As used herein, the term “Hazardous Material” shall mean
any substance, material or waste (whether liquid, solid or gaseous), which is a
pollutant or contaminant, or which is hazardous, toxic, ignitable, reactive,
corrosive, dangerous, harmful or injurious, or which presents a risk to public
health or the environment, or which is or may become regulated by or under the
authority of any Environmental Laws, as defined below, including, without
limitation, asbestos or asbestos containing materials, petroleum products,
pesticides, polychlorinated biphenyls, flammable explosives, radioactive
materials and urea formaldehyde. As used herein, the term “Environmental Laws”
shall mean any present or future federal, state or local law, whether common
law, statute, rule, regulation or ordinance, judgment, order, or other
governmental restriction, guideline, listing or requirement, relating to the
environment or any Hazardous Material, including without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
42 U.S.C. §9601 et seq., the Resource Conservation and Recovery Act of 1976,
42 U.S.C. §6901 et seq., and applicable provisions of the California Health and
Safety Code and the California Water Code, all as heretofore or hereafter may be
amended from time to time. In order to obtain consent, Tenant shall deliver to
Landlord its written proposal describing the Hazardous Material to be brought
onto the Premises, measures to be taken for storage and disposal thereof, and
safety measures to be employed to prevent pollution or contamination of the air,
soil, surface and groundwater. Landlord’s approval may be withheld in its
reasonable judgment. In the event Landlord consents to Tenant’s use of Hazardous
Materials on the Premises or such consent is not required, Tenant represents and
warrants that it shall comply with all Governmental Regulations applicable to
Hazardous Material including doing the following: (i) adhere to all reporting
and inspection requirements imposed by Federal, State, County or Municipal laws,
ordinances or regulations and provide Landlord a copy of any such reports or
agency inspections; (ii) obtain and provide Landlord

 

Page 11



--------------------------------------------------------------------------------

copies of all necessary permits required for the use and handling of Hazardous
Material on the Premises; (iii) enforce Hazardous Material handling and disposal
practices consistent with industry standards; (iv) surrender the Premises free
from any Hazardous Materials arising from Tenant’s generating, bringing, using,
storing, creating, releasing, or disposing of Hazardous Material; and
(v) properly close the facility with regard to Hazardous Material including the
removal or decontamination of any process piping, mechanical ducting, storage
tanks, containers, or trenches which have come into contact with Hazardous
Material and obtaining a closure certificate from the local administering agency
prior to the Expiration Date.

B. Tenant’s Indemnity Regarding Hazardous Material: Tenant shall, at its sole
cost and expense and-with counsel reasonably acceptable to Landlord, indemnify,
defend and hold harmless Landlord and Landlord’s trustees, shareholders,
directors, officers, employees, partners, affiliates, agents, successors and
assigns from, and against any and all claims, liabilities, obligations,
penalties, fines, actions, costs or expenses incurred or suffered arising from
generating, bringing, using, storing, creating, releasing or disposing of
Hazardous Material by Tenant or Tenant’s Agents in or about the Premises, or the
violation of any Governmental Regulation or Environmental Laws by Tenant or
Tenant’s Agents. This indemnification applies whether or not the concentrations
of any such Hazardous Material exceed applicable maximum contaminant or action
levels or any governmental agency has issued a cleanup order. Tenant’s
indemnification, defense, and hold harmless obligations include, without
limitation, the following: (i) claims, liabilities, costs or expenses resulting
from or based upon administrative, judicial (civil or criminal) or other action,
legal or equitable, brought by any private or public person under present or
future laws, including Environmental Laws; (ii) claims, liabilities, costs or
expenses pertaining to the assessment and identification, monitoring, cleanup,
containment, or removal of Hazardous Material from soils, riverbeds or aquifers
including the provision of an alternative public drinking water source;
(iii) losses attributable to diminution in the value of the Premises or the
Building (iv) loss or restriction of use of rentable space in the Building;
(v) adverse effect on the marketing of any space in the Building; and (vi) all
other liabilities, obligations, penalties, fines, claims, actions (including
remedial or enforcement actions of any kind and administrative or judicial
proceedings, orders or judgments), damages (including consequential and punitive
damages), and costs (including attorney, consultant, and expert fees and
expenses) resulting from the release or violation. This Section 12.B shall
survive the expiration or termination o this Lease.

C. Notice of Release or Violation: If, during the Lease Term (including any
extensions), Tenant becomes aware of (i) any actual or threatened release of a
Hazardous Material on, under or about the Premises or (ii) any inquiry,
investigation, proceeding, claim, notice or order by any private or public
person or entity regarding the presence of Hazardous Material on, under or about
the Premises, including alleged violations of Environmental Laws by Tenant or
Tenant’s Agents, Tenant shall give Landlord written notice of the release or
investigation within five (5) days after learning of it and shall simultaneously
and thereafter furnish Landlord with copies of any claims, notices of violation,
reports, or other writings received by Tenant concerning the release or
investigation. In the event of an actual release of Hazardous Materials, Tenant
shall also give Landlord immediate verbal notice of such release.

In the event of any release on or into the Premises or into the soil or ground
water under the Premises, the Building or the Project of any Hazardous Materials
used, treated, stored or disposed of by Tenant or Tenant’s Agents, Tenant agrees
to comply, at its sole cost, with all laws, regulations, ordinances and orders
of any federal, state or local agency relating to the monitoring or remediation
of such Hazardous Materials. In the event of any such release of Hazardous
Materials Tenant shall immediately give verbal and follow-up written notice of
the release to Landlord, and Tenant agrees to meet and confer with Landlord and
its Lender to attempt to eliminate and mitigate any financial

 

Page 12



--------------------------------------------------------------------------------

exposure to such Lender and resultant exposure to Landlord under California Code
of Civil Procedure Section 736(b) as a result of such release, and promptly to
take reasonable monitoring, cleanup and remedial steps given, inter alia, the
historical uses to which the Property has and continues to be used, the risks to
public health posed by the release, the then available technology and the costs
of remediation, cleanup and monitoring, consistent with acceptable customary
practices for the type and severity of such contamination and all applicable
laws. Nothing in the preceding sentence shall eliminate, modify or reduce the
obligation of Tenant under 12.B of this Lease to indemnify, defend and hold
Landlord harmless from any claims liabilities, costs or expenses incurred or
suffered by Landlord. Tenant shall provide Landlord prompt written notice of
Tenant’s monitoring, cleanup and remedial steps.

In the absence of an order of any federal, state or local governmental or
quasi-governmental agency relating to the cleanup, remediation or other response
action required by applicable law, any dispute arising between Landlord and
Tenant concerning Tenant’s obligation to Landlord under this Section 12.C
concerning the level, method, and manner of cleanup, remediation or response
action required in connection with such a release of Hazardous Materials shall
be resolved by mediation and/or arbitration pursuant to this Lease.

D. Remediation Obligations: In the event of any release on, under or about the
Premises of any Hazardous Material generated, brought onto, used, stored,
created or disposed of by Tenant or Tenant’s Agents, Tenant shall, at its sole
cost, promptly take all necessary and appropriate actions, in compliance with
applicable Environmental Laws, to remove or remediate such Hazardous Material,
whether or not any governmental agency has issued a cleanup order, so as to
return the Premises to the condition that existed before the introduction of
such Hazardous Material. Tenant shall obtain Landlord’s written consent prior to
implementing any proposed removal or remedial action, provided, however, that
Tenant shall be entitled to respond immediately to an emergency without first
obtaining Landlord’s written consent. Nothing in the preceding sentence shall in
any way eliminate, modify or reduce the obligation of Tenant under 12.B of this
Lease to indemnify, defend and hold Landlord harmless from any claims,
liabilities, costs or expenses incurred or suffered by Landlord.

E. Environmental Monitoring: Landlord and its agents shall have the right to
inspect, investigate, sample and monitor the Premises, including any air, soil,
water, ground water, or to conduct any other sampling or testing, digging,
drilling or analysis, to determine whether Tenant is complying with the terms of
this Section 12. If Landlord discovers that Tenant is not in compliance with the
terms of this Section 12, any costs incurred by Landlord in determining Tenant’s
non-compliance, including attorneys’, consultants’ and experts’ fees, shall be
due and payable by Tenant to Landlord within five (5) days following Landlord’s
written demand therefor.

F. Landlord Indemnification. As of the Commencement Date of the Sublease,
Landlord shall indemnify and hold Tenant harmless from any claims, liabilities,
costs or expenses (including, without limitation, all litigation costs, expert
witness fees and reasonable attorneys’ fees) incurred or suffered by Tenant
related to the removal, investigation, monitoring or remediation of Hazardous
Materials which are present as of the date Tenant first occupied the Premises or
which come to be present on the Premises as a result of Landlord’s actions after
the date Tenant first occupied the Premises. Landlord’s indemnification and hold
harmless obligations include, without limitation, (i) claims, liability, costs
or expenses resulting from or based upon administrative, judicial (civil or
criminal) or other action, legal or equitable, brought by any private or public
person under common law or under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (“CERCLA”), the Resource Conservation and
Recovery Act of 1980

 

Page 13



--------------------------------------------------------------------------------

(“RCRA”) or any other Federal, State, County or Municipal law, ordinance or
regulation, (ii) claims, liabilities, costs or expenses pertaining to the
identification, monitoring, cleanup, containment, or removal of Hazardous
Materials from soils, riverbeds or aquifers including the provision of an
alternative public drinking water source, and (iii) all costs of defending such
claims. In no event shall Landlord be liable for any consequential damages
suffered or incurred by Tenant as a result of any such contamination.

13. TENANT’S DEFAULT: The occurrence of any of the following shall constitute a
material default and breach of this Lease by Tenant: (i) Tenant’s failure to pay
the Base Monthly Rent including additional rent or any other payment due under
this Lease by the date such amount is due where such failure continues for three
(3) business days after Tenants receipt of Landlord’s notice that Rent was not
received, (ii) the abandonment of the Premises by Tenant; (iii) Tenant’s failure
to observe and perform any other required provision of this Lease, where such
failure continues for thirty (30) days after written notice from Landlord;
(iv) Tenant’s making of any general assignment for the benefit of creditors;
(v) the filing by or against Tenant of a petition to have Tenant adjudged a
bankrupt or of a petition for reorganization or arrangement under any law
relating to bankruptcy (unless, in the case of a petition filed against Tenant,
the same is dismissed after the filing); (vi) the appointment of a trustee or
receiver to take possession of substantially all of Tenant’s assets located at
the Premises or of Tenant’s interest in this Lease, where possession is not
restored to Tenant within thirty (30) days; (vii) the attachment, execution or
other judicial seizure of substantially all of Tenant’s assets located at the
Premises or of Tenant’s interest in this Lease, where such seizure is not
discharged within thirty (30) days; or (viii) the occurrence of any other event
described as a default elsewhere in this Lease or any amendment thereto
regardless of whether such event is defined as a material default and breach of
this Lease in this Paragraph 13.

A. Remedies: In the event of any such default by Tenant, then in addition to
other remedies available to Landlord at law or in equity, Landlord shall have
the immediate option to terminate this Lease and all rights of Tenant hereunder
by giving written notice of such intention to terminate. In the event Landlord
elects to so terminate this Lease, Landlord may recover from Tenant all the
following: (i) the worth at time of award of any unpaid rent which had been
earned at the time of such termination; (ii) the worth at time of award of the
amount by which the unpaid rent which would have been earned after termination
until the time of award exceeds the amount of such rental loss for the same
period that Tenant proves could have been reasonably avoided; (iii) the worth at
time of award of the amount by which the unpaid rent for the balance of the
Lease Term after the time of award exceeds the amount of such rental loss that
Tenant proves could be reasonably avoided; (iv) any other amount necessary to
compensate Landlord for all detriment proximately caused by Tenant’s failure to
perform its obligations under this Lease, or which in the ordinary course of
things would be likely to result therefrom; including the following:
(x) expenses for repairing, altering or remodeling the Premises for purposes of
reletting, (y) broker’s fees, advertising costs or other expenses of reletting
the Premises, and (z) costs of carrying the Premises such as taxes, insurance
premiums, utilities and security precautions; and (v) at Landlord’s election,
such other amounts in addition to or in lieu of the foregoing as may be
permitted by applicable California law. The term “rent”, as used herein, is
defined as the minimum monthly installments of Base Monthly Rent and all other
sums required to be paid by Tenant pursuant to this Lease, all such other sums
being deemed as additional rent due hereunder. As used in (i) and (ii) above,
“worth at the time of award” shall be computed by allowing interest at a rate
equal to the discount rate of the Federal Reserve Bank of San Francisco plus
five (5%) percent per annum. As used in (iii) above, “worth at the time of
award” shall be computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus one
(1%) percent.

 

Page 14



--------------------------------------------------------------------------------

B. Right to Re-enter: In the event of any such default by Tenant, Landlord shall
have the right, after terminating this Lease, to re-enter the Premises and
remove all persons and property. Such property may be removed and stored in a
public warehouse or elsewhere at the cost of and for the account of Tenant, and
disposed of by Landlord in any manner permitted by law.

C. Continuation of Lease: If Landlord does not elect to terminate this Lease as
provided in Section 13.A or 13.B above, then the provisions of California Civil
Code Section 1951.4, (Landlord may continue the lease in effect after Tenant’s
breach and abandonment and recover rent as it becomes due if Tenant has a right
to sublet and assign, subject only to reasonable limitations) as amended from
time to time, shall apply and Landlord may from time to time, without
terminating this Lease, either recover all rental as it becomes due or relet the
Premises or any part thereof for such term or terms and at such rental or
rentals and upon such other terms and conditions as Landlord in its sole
discretion may deem advisable, with the right to make alterations and repairs to
the Premises. In the event that Landlord elects to so relet, rentals received by
Landlord from such reletting shall be applied in the following order to: (i) the
payment of any indebtedness other than Base Monthly Rent due hereunder from
Tenant to Landlord; (ii) the payment of any cost of such reletting; (iii) the
payment of the cost of any alterations and repairs to the Premises; and (iv) the
payment of Base Monthly Rent and other sums due and unpaid hereunder. The
residual rentals, if any, shall be held by Landlord and applied in payment of
future Base Monthly Rent as the same may become due and payable hereunder.
Landlord shall have the obligation to market the space but shall have no
obligation to relet the Premises following a default if Landlord has other
comparable available space within the Building or Project. In the event the
portion of rentals received from such reletting which is applied to the payment
of rent hereunder during any month be less than the rent payable during that
month by Tenant hereunder, then Tenant shall pay such deficiency to Landlord
immediately upon demand. Such deficiency shall be calculated and paid monthly.
Tenant shall also pay to Landlord, as soon as ascertained, any costs and
expenses incurred by Landlord in such reletting or in making such alterations
and repairs not covered by the rentals received from such reletting.

D. No Termination: Landlord’s re-entry or taking possession of the Premises
pursuant to 13.B or 13.C shall not be construed as an election to terminate this
Lease unless written notice of such intention is given to Tenant or unless the
termination is decreed by a court of competent jurisdiction. Notwithstanding any
reletting without termination by Landlord because of any default by Tenant,
Landlord may at any time after such reletting elect to terminate this Lease for
any such default.

E. Non-Waiver: Landlord may accept Tenant’s payments without waiving any rights
under this Lease, including rights under a previously served notice of default.
No payment by Tenant or receipt by Landlord of a lesser amount than any
installment of rent due shall be deemed as other than payment on account of the
amount due. If Landlord accepts payments after serving a notice of default,
Landlord may nevertheless commence and pursue an action to enforce rights and
remedies under the previously served notice of default without giving Tenant any
further notice or demand. Furthermore, the Landlord’s acceptance of rent from
the Tenant when the Tenant is holding over without express written consent does
not convert Tenant’s Tenancy from a tenancy at sufferance to a month to month
tenancy. No waiver of any provision of this Lease shall be implied by any
failure of Landlord to enforce any remedy for the violation of that provision,
even if that violation continues or is repeated. Any waiver by Landlord of any
provision of this Lease must be in writing. Such waiver shall affect only the
provision specified and only for the time and in the manner stated in the
writing. No delay or omission in the exercise of any right or remedy by Landlord
shall impair such right or remedy or be construed as a waiver thereof by
Landlord. No act or conduct of Landlord, including, without limitation, the
acceptance of keys to the Premises, shall constitute acceptance of the surrender
of the Premises by Tenant

 

Page 15



--------------------------------------------------------------------------------

before the Expiration Date. Only written notice from Landlord to Tenant of
acceptance shall constitute such acceptance of surrender of the Premises.
Landlord’s consent to or approval of any act by Tenant which requires Landlord’s
consent or approvals shall not be deemed to waive or render unnecessary
Landlord’s consent to or approval of any subsequent act by Tenant.

F. Performance by Landlord: If Tenant fails to perform any obligation required
under this Lease or by law or governmental regulation, Landlord in its sole
discretion may, with due notice, without waiving any rights or remedies and
without releasing Tenant from its obligations hereunder, perform such
obligation, in which event Tenant shall pay Landlord as additional rent all sums
paid by Landlord in connection with such substitute performance, including
interest at the Agreed Interest Rate (as defined in Section 19.J) within ten
(10) days of Landlord’s written notice for such payment.

G. Habitual Default: The provisions of Section 13 notwithstanding, the Parties
agree that if Tenant shall have materially defaulted in the performance of any
(but not necessarily the same) term or condition of this Lease for three or more
times during any twelve (12) month period during the Lease Term, then such
conduct shall, at the election of the Landlord, represent a separate event of
default which cannot be cured by Tenant. Tenant acknowledges that the purpose of
this provision is to prevent repetitive defaults by Tenant, which work a
hardship upon Landlord and deprive Landlord of Tenant’s timely performance under
this Lease.

14. LANDLORD’S LIABILITY:

A. Limitation on Landlord’s Liability: In the event of Landlord’s failure to
perform any of its covenants or agreements under this Lease, Tenant shall give
Landlord written notice of such failure and shall give Landlord thirty (30) days
to cure or commence to cure such failure prior to any claim for breach or
resultant damages, provided, however, that if the nature of the default is such
that it cannot reasonably be cured within the 30-day period, Landlord shall not
be deemed in default if it commences within such period to cure, and thereafter
diligently prosecutes the same to completion. In addition, upon any such failure
by Landlord, Tenant shall give notice by registered or certified mail to any
person or entity with a security interest in the Premises (“Mortgagee”) that has
provided Tenant with notice of its interest in the Premises, and shall provide
Mortgagee a reasonable opportunity to cure such failure, including such time to
obtain possession of the Premises by power of sale or judicial foreclosure, if
such should prove necessary to effectuate a cure. Tenant agrees that each of the
Mortgagees to whom this Lease has been assigned is an expressed third-party
beneficiary hereof. Tenant waives any right under California Civil Code
Section 1950.7 or any other present or future law to the collection of any
payment or deposit from Mortgagee or any purchaser at a foreclosure sale of
Mortgagee’s interest unless Mortgagee or such purchaser shall have actually
received and not refunded the applicable payment or deposit. Tenant further
waives any right to terminate this Lease and to vacate the Premises on
Landlord’s default under this Lease. Tenant’s sole remedy on Landlord’s default
is an action for damages or injunctive or declaratory relief; provided, however,
Landlord and its partners, trustees, beneficiaries and employees shall not be
liable to Tenant for any consequential damages suffered or incurred by Tenant on
account of Landlord’s default including, without limitation, on account of lost
profits or the interruption of Tenant’s business. Tenant hereby agrees that
Landlord shall not be liable for injury to Tenant’s business or any loss of
income therefrom or for damage to the goods, wares, merchandise, or other
property of Tenant, Tenant’s employees, invitees, customers, or any other person
in or about the Premises or the Project, nor shall Landlord be liable for injury
to the person of Tenant, Tenant’s employees, agents, or contractors, whether
such damage or injury is caused by or results from fire, steam, electricity,
gas, water, or rain, or from the breakage, leakage, obstruction, or other
defects of pipes, sprinklers, wires, appliances, plumbing, air conditioning, or
lighting fixtures, or from any other cause, whether said damage or injury
results from conditions arising upon the Premises or upon other portions of the
Project or

 

Page 16



--------------------------------------------------------------------------------

from other sources or places and regardless of whether the cause of such damage
or injury or the means of repairing the same is inaccessible to Tenant. Landlord
shall not be liable for any damages arising from any act or neglect or any other
tenant, occupant, or user of the Project, nor from the failure of Landlord to
enforce the provisions of any other lease of the Project.

B. Limitation on Tenant’s Recourse: If Landlord is a corporation, trust,
partnership, joint venture, unincorporated association or other form of business
entity, then (i) the obligations of Landlord shall not constitute personal
obligations of the officers, directors, trustees, partners, joint venturers,
members, owners, stockholders, or other principals or representatives except to
the extent of their property interest in the Premises. Tenant shall have
recourse only to the interest of Landlord in the Premises for the satisfaction
of the obligations of Landlord and shall not have recourse to any other assets
of Landlord for the satisfaction of such obligations.

C. Indemnification of Landlord: Except to the extent due to the negligence or
willful misconduct of Landlord, as a material part of the consideration rendered
to Landlord, Tenant hereby waives all claims against Landlord for damages to
goods, wares and merchandise, and all other personal property in, upon or about
said Premises and for injuries to persons in or about said Premises, from any
cause arising at any time to the fullest extent permitted by law, and Tenant
shall indemnify, defend with counsel reasonably acceptable to Landlord and hold
Landlord, and their shareholders, directors, officers, trustees, employees,
partners, affiliates and agents from any claims, liabilities, costs or expenses
incurred or suffered arising from the use or occupancy of the Premises or any
part of the Project by Tenant or Tenant’s Agents, the acts or omissions of
Tenant or Tenant’s Agents, Tenant’s breach of this Lease, or any damage or
injury to person or property from any cause, including but not limited to the
use or occupancy of the Premises or any part of the project by Tenant or
Tenant’s Agents, the acts or omissions of Tenant or Tenant’s Agents, Tenant’s
breach of this Lease or from the failure of Tenant to keep the Premises in good
condition and repair as herein provided. Further, in the event Landlord is made
party to any litigation due to the acts or omission of Tenant or Tenant’s
Agents, Tenant will indemnify, defend (with counsel reasonably acceptable to
Landlord) and hold Landlord harmless from any such claim or liability including
Landlord’s costs and expenses and reasonable attorney’s fees incurred in
defending such claims.

15. DESTRUCTION OF PREMISES:

A. Landlord’s Obligation to Restore: In the event of a destruction of the
Premises during the Lease Term Landlord and Tenant, to the extent of Tenant’s
Alterations, shall repair the same to a similar condition to that which existed
prior to such destruction. Such destruction shall not annul or void this Lease;
however, Tenant shall be entitled to a proportionate reduction of Base Monthly
Rent while repairs are being made, such proportionate reduction to be based upon
the extent to which the destruction and repairs interfere with Tenant’s business
in the Premises. In no event shall Landlord be required to replace or restore
Alterations or Tenant’s fixtures or personal property. Tenant shall be obligated
to replace and restore all Alterations to the extent feasible.

B. Limitations on Landlord’s Restoration Obligation: Notwithstanding the
provisions of Section 15.A, Landlord shall have no obligation to repair, or
restore the Premises if any of the following occur: (i) if the repairs cannot be
made in one hundred eighty (180) days from the date of receipt of all
governmental approvals necessary under the laws and regulations of State,
Federal, County or Municipal authorities, as reasonably determined by Landlord,
(ii) if the holder of the first deed of trust or mortgage encumbering the
Building elects not to permit the insurance proceeds payable upon damage or
destruction to be used for such repair or restoration (unless Tenant, within 45

 

Page 17



--------------------------------------------------------------------------------

days after the casualty, agrees in writing to pay all costs associated with
rebuilding), (iii) the damage or destruction is not fully covered by the
insurance maintained by Landlord (excluding any deductible amounts) unless
Tenant, within 45 days after the casualty, agrees in writing to pay all costs
associated with rebuilding, (iv) the damage or destruction occurs in the last
twenty four (24) months of the Lease Term (unless Tenant agrees to immediately
exercise the Option to extend the Lease pursuant to Section 18 below),
(v) Tenant is in default pursuant to the provisions of Section 13, or
(vi) Tenant has vacated the Premises for more than ninety (90) days immediately
prior to the date of destruction. In any such event Landlord may elect either to
(i) complete the repair or restoration, or (ii) terminate this Lease by
providing Tenant written notice of its election within sixty (60) days following
the damage or destruction. If Landlord elects to repair or restore, this Lease
shall continue in full force and effect. Tenant shall also have the right to
terminate this Lease in the event of item (i) above by providing Landlord with
written notice of its election within ten (10) days after Landlord’s notice of
the time period required for repair or restoration. Tenant hereby waives the
benefits and rights provided to Tenant by the provisions of Civil Code Sections
1932 and 1933.

16. CONDEMNATION: If any part of the Premises shall be taken for any public or
quasi-public use, under any statute or by right of eminent domain or private
purchase in lieu thereof, and only a part thereof remains which is susceptible
of occupation hereunder, this Lease shall, as to the part so taken, terminate as
of the day before title vests in the condemnor or purchaser (“Vesting Date”) and
Base Monthly Rent payable hereunder shall be adjusted so that Tenant is required
to pay for the remainder of the Lease Term only such portion of Base Monthly
Rent as the value of the part remaining after such taking bears to the value of
the entire Premises prior to such taking. Further, in the event of such partial
taking, Landlord shall have the option to terminate this Lease as of the Vesting
Date. If all of the Premises or such part thereof be taken so that there does
not remain a portion susceptible for occupation hereunder, this Lease shall
terminate on the Vesting Date. If part or all of the Premises be taken, all
compensation awarded upon such taking shall go to Landlord, and Tenant shall
have no claim thereto; except Landlord shall cooperate with Tenant, without cost
to Landlord, to recover compensation for damage to or taking of any Alterations,
Tenant Improvements paid for by Tenant from sources other than the Work
Allowance, or for Tenant’s moving costs. Tenant hereby waives the provisions of
California Code of Civil Procedures Section 1265.130 and any other similarly
enacted statue, and the provisions of this Section 16 shall govern in the case
of a taking.

Notwithstanding anything to the contrary in this Lease, if there is a taking
under the power of eminent domain (or a transfer in lieu thereof), Tenant shall
have the right to terminate the Lease if there is a taking of more than
twenty-five percent (25%) of the Building or more than twenty-five percent
(25%) of the parking area. If any part of the Premises is taken and this Lease
is not terminated, then Landlord shall, to the extent not prohibited by Law,
repair any damage occasioned thereby to the remainder thereof to a condition
reasonably suitable for Tenant’s continued operations.

17. ASSIGNMENT OR SUBLEASE:

A. Consent by Landlord: Except as specifically provided in Section 17.E, Tenant
may not voluntarily, involuntarily or by operation of law, assign, sell or
otherwise transfer all or any part of Tenant’s interest in this Lease or in the
Premises, cause or permit any part of the Premises to be sublet, occupied or
used by anyone other than Tenant, or permit any person to succeed to any
interest in this Lease or the Premises (all of the foregoing being a “Transfer”)
without the express written consent of Landlord. In the event Tenant desires to
effectuate a Transfer, Tenant shall deliver to Landlord (i) executed
counterparts of any agreement and of all ancillary agreements with the proposed
transferee, (ii) current financial statements of the transferee covering the
preceding three years, (iii) the nature of the proposed transferee’s business to
be carried on in the Premises, (iv) a statement outlining all

 

Page 18



--------------------------------------------------------------------------------

consideration to be given on account of the Transfer, and (v) a current
financial statement of Tenant. Landlord may condition its approval of any
Transfer on receipt of a certification from both Tenant and the proposed
transferee of all consideration to be paid to Tenant in connection with such
Transfer. At Landlord’s request, Tenant shall also provide additional
information reasonably required by Landlord to determine whether it will consent
to the proposed Transfer. Landlord shall have a fifteen (15) business day period
following receipt of all the foregoing within which to notify Tenant in writing
that Landlord elects to: (i) terminate this Lease if an assignment, or sublease
of substantially the entire Premises for substantially the remaining term of the
Lease; (ii) permit Tenant to Transfer such space to the named transferee on the
terms and conditions set forth in the notice; or (iii) refuse consent. If
Landlord should fail to notify Tenant in writing of such election within the
15-day period, Landlord shall be deemed to have elected option (i) above,
provided, however, in the case of a deemed election of option (i) above, Tenant
may, within ten (10) days rescind its request for consent, and the Lease shall
not terminate and shall remain in full force and effect. In the event Landlord
elects option (i) above, this Lease shall expire on the date upon which the
proposed Transfer was to commence. In the event Landlord does not elect option
(i) above, Landlord’s consent to the proposed Transfer shall not be unreasonably
withheld, provided and upon the condition that: (i) the proposed transferee is
engaged in a business that is limited to the use generally permitted under this
Lease which Landlord agrees to reasonably approve a change in the use of the
Premises; (ii) the proposed transfer agreement, if it is a sublease, conforms to
the requirements of subsection 17.I (Sublease Requirements) or if it is an
assignment, is in a form reasonably satisfactory to Landlord; (iii) the proposed
Transfer will not result in there being greater than two (2) subtenants or other
occupants (not including employees) within the Premises at any time during the
Lease Term; (iv) Tenant reimburses Landlord on demand for any reasonable costs
that may be incurred by Landlord in connection with said Transfer, including the
reasonable costs of making investigations as to the acceptability of the
proposed transferee and reasonable legal costs incurred in connection with the
granting or denial of any requested consent; and (v) Tenant shall not have
advertised or publicized in any way the availability of the Premises without
prior notice to Landlord. In the event all or any one of the foregoing
conditions are not satisfied (without limiting other factors that may be
considered or conditions that may be imposed by Landlord in connection with a
requested Transfer), Landlord shall be considered to have acted reasonably if it
withholds its consent. Tenant shall not hypothecate, mortgage, pledge or
otherwise encumber Tenant’s interest in this Lease or the Premises or otherwise
use the Lease as a security device in any manner without the consent of
Landlord, (all of the foregoing being an “Hypothecation”) which consent Landlord
may withhold in its sole discretion. Tenant shall reimburse Landlord on demand
for any reasonable costs that may be incurred by Landlord in connection with an
Hypothecation, including legal costs incurred in connection with the granting or
denial of any requested consent. Landlord’s consent to one or more Transfers or
Hypothecations shall not operate to waive Tenant’s obligation to obtain
Landlord’s consent to other Transfers or Hypothecations nor constitute consent
to an assignment or other Transfer following foreclosure of any permitted lien,
mortgage or other encumbrance. If Tenant is a corporation, limited liability
company, unincorporated association, partnership or other legal entity, the
sale, assignment, transfer or hypothecation of any stock, membership or other
ownership interest in such entity (whether occurring at one time or over a
period of time) in the aggregate of more than fifty percent (50%) (determined
cumulatively) shall be deemed an assignment of this Lease; in the case of a

 

Page 19



--------------------------------------------------------------------------------

partnership, any withdrawal or substitution (whether occurring at one time or
over a period of time) of any partners owning fifty percent (50%) or more
(cumulatively) of the partnership, or the dissolution of the partnership shall
be deemed an assignment of this Lease; provided that, subject to Section 17.D
below, the foregoing provisions of this sentence shall not apply to a transfer
of stock in a corporation whose stock is publicly traded on a public stock
exchange. If Tenant is a corporation whose stock is not publicly traded on a
public stock exchange, any dissolution, merger, consolidation or reorganization
of Tenant shall be deemed a Transfer.

B. Assignment or Subletting Consideration: Landlord and Tenant hereby agree that
fifty percent (50%) of any rent or other economic consideration (including
without limitation, payments for trade fixtures and personal property in excess
of the fair market value thereof, stock, warrants, and options)related to the
Premises, less adjustments for operating costs for the sublease Premises in
excess of the Base Monthly Rent payable hereunder (after deducting therefrom
Reasonable Transfer Costs (defined below)) (i) realized by Tenant in connection
with any Transfer by Tenant, and/or (ii) realized by a subtenant or any other
person or entity (other than Tenant) (any such subtenant, person or entity being
a “Subsequent Transferor”) in connection with a sublease, assignment or other
Transfer by such Subsequent Transferor, shall be paid by Tenant to Landlord
promptly after such amounts are paid to Tenant or a Subsequent Transferor,
regardless of the amount of subrent the Subsequent Transferor pays to Tenant or
any prior Subsequent Transferor. As used in this Section 17.B, “Reasonable
Transfer Costs” shall mean the following costs, to the extent reasonably
incurred in connection with the Transfer in question: (i) advertising costs,
brokerage commissions and attorneys fees payable to unaffiliated third parties,
and (ii) tenant improvement costs incurred solely in connection with such
Transfer. Tenant’s obligation to pay over Landlord’s portion of the
consideration constitutes an obligation for additional rent hereunder. The above
provisions relating to Landlord’s right to terminate the Lease and relating to
the allocation of excess rent are independently negotiated terms of the Lease
which constitute a material inducement for the Landlord to enter into the Lease,
and are agreed by the Parties to be commercially reasonable. No Transfer by
Tenant shall relieve it of any obligation under this Lease. Any Transfer which
conflicts with the provisions of this Lease shall be void.

C. No Release: Any Transfer shall be made only if and shall not be effective
until the transferee shall execute, acknowledge, and deliver to Landlord an
agreement, in form and substance satisfactory to Landlord, whereby the
transferee shall assume all the obligations of this Lease on the part of Tenant
to be performed or observed to the extent of the interest being transferred and
shall be subject to all the covenants, agreements, terms, provisions and
conditions in this Lease to the extent applicable to the interest being
transferred. Notwithstanding any Transfer and the acceptance of rent or other
sums by Landlord from any transferee, Tenant and any guarantor shall remain
fully liable for the payment of Base Monthly Rent and additional rent due, and
to become due hereunder, for the performance of all the covenants, agreements,
terms, provisions and conditions contained in this Lease on the part of Tenant
to be performed and for all acts and omissions of any transferee or any other
person claiming under or through any transferee that shall be in violation of
any of the terms and conditions of this Lease, and any such violation shall be
deemed a violation by Tenant. Tenant shall indemnify, defend and hold Landlord
harmless from and against all losses, liabilities, damages, costs and expenses
(including reasonable attorney fees) resulting from any claims that may be made
against Landlord by the proposed transferee or by any real estate brokers or
other persons claiming compensation in connection with the proposed Transfer.

 

Page 20



--------------------------------------------------------------------------------

D. Reorganization of Tenant: Notwithstanding any other provision of this Lease,
the provisions of this Paragraph 17.D shall apply if Tenant is a publicly-held
corporation and: (i) there is a dissolution, merger, consolidation, or other
reorganization of or affecting Tenant, where Tenant is not the surviving
corporation, or there is a sale of all or substantially all of the assets of
Tenant, or (ii) there is a sale, cancellation, surrender, exchange, conversion
or any other transfer of stock involving or consisting of more than fifty
percent (50%) of the total combined voting power of all classes of Tenant’s
capital stock issued, outstanding and entitled to vote for the election of
directors, or there is any merger, consolidation or other reorganization of or
affecting Tenant, whether the foregoing occurs in a single transaction or in
multiple steps, and after any one or more of such events Tenant’s stock is no
longer publicly traded. In a transaction under clause (i), the surviving or
acquiring corporation or entity (“Surviving Entity”) shall promptly execute and
deliver to Landlord an agreement in form reasonably satisfactory to Landlord
under which the Surviving Entity assumes the obligations of Tenant hereunder. In
a transaction or series of transactions under clause (ii) of this Paragraph, the
entities which as a result of such transaction(s) own a greater than fifty
percent (50%) interest in Tenant (including, without limitation as a result of a
verse triangular merger or a triangular merger) (collectively the “Acquiring
Entity”) shall promptly execute and deliver to Landlord a guaranty of lease in
form reasonably satisfactory to Landlord under which the Acquiring Entity
guarantees the full payment and performance of the obligations of Tenant under
the Lease (“Lease Guaranty”). The foregoing notwithstanding, in the event the
Surviving Entity or Acquiring Entity is itself not a publicly-traded
corporation, but is instead the subsidiary of a publicly-traded corporation (or
a subsidiary of a subsidiary of a publicly-traded corporation, or a subsidiary
in a chain of entities in which one or more parent corporations are publicly
traded), then each publicly-traded parent corporation in such chain shall be
required to execute and deliver to Landlord the Lease Guaranty. In addition, in
the event that after such acquisition Tenant no longer prepares audited
financial statements, then in addition to the financial statements required to
be delivered by Tenant hereunder, the entity required to execute the Lease
Guaranty shall provide Landlord its audited financial statements at the times
and in the manner required of Tenant hereunder. It is the intent of the parties
that after such any transaction or series of transactions described in this
Paragraph 17.D above, Landlord shall be entitled to rely on the creditworthiness
of publicly-traded corporations and to receive audited financial information
from publicly-traded corporations.

E. Permitted Transfers: Notwithstanding anything contained in this Section 17,
so long as Tenant otherwise complies with the provisions of this Section 17,
Tenant may enter into any of the following Transfers (a “Permitted Transfer”)
without Landlord’s prior consent, and Landlord shall not be entitled to
terminate the Lease or to receive any part of any subrent resulting therefrom
that would otherwise be due pursuant to Sections 17.A and 17.B. Tenant may
sublease all or part of the Premises or assign its interest in this Lease to
(i) any entity which controls, is controlled by, or is under common control with
the original Tenant to this Lease by means of an ownership interest of more than
fifty percent (50%); (ii) an entity which results from a merger, consolidation
or other reorganization in which Tenant is not the surviving entity, so long as
the surviving entity has a net worth at the time of such assignment or sublease
that is equal to or greater than the net worth of Tenant immediately prior to
such transaction; and (iii) an entity which purchases or otherwise acquires all
or substantially all of the assets of Tenant so long as such acquiring entity
has a net worth at the time of such assignment or sublease that is equal to or
greater than the net worth of Tenant immediately prior to such transaction.

 

Page 21



--------------------------------------------------------------------------------

F. Effect of Default: In the event of Tenant’s default, Tenant hereby assigns
all amounts due to Tenant from any Transfer as security for performance of
Tenant’s obligations under this Lease, and Landlord may collect such amounts as
Tenant’s Attorney-in-Fact, except that Tenant may collect such amounts unless a
default occurs as described in Section 13 above. A termination of the Lease due
to Tenant’s default shall not automatically terminate a Transfer then in
existence; rather at Landlord’s election (1) such Transfer shall survive the
Lease termination, (2) the transferee shall attorn to Landlord, and (3) Landlord
shall undertake the obligations of Tenant under the transfer agreement; except
that Landlord shall not be liable for prepaid rent, security deposits or other
defaults of Tenant to the transferee, or for any acts or omissions of Tenant and
Tenant’s Agents.

G. Conveyance by Landlord: In the event of any transfer of Landlord’s interest
in this Lease, the Landlord herein named (and in case of any subsequent
transfer, the then transferor) shall be automatically freed and relieved from
and after the date of such transfer of all liability for the performance of any
covenants or obligations on the part of Landlord contained in this Lease
thereafter to be performed; provided, however, that any funds in the hands of
Landlord or the then transferor at the time of such transfer, in which Tenant
has an interest shall be turned over to the transferee and any amount then due
and payable to Tenant by Landlord or the then transferor under any provision of
this Lease shall be paid to Tenant; and provided, further, that upon any such
transfer, the transferee shall be deemed to have assumed, subject to the
limitations of this Section 17, all of the agreements, covenants and conditions
in this Lease to be performed on the part of Landlord, it being intended hereby
that the covenants and obligations contained in this Lease to be performed on
the part of Landlord shall, subject as aforesaid, be binding on each Landlord,
its successors and assigns, only during its period of ownership.

H. Successors and Assigns: Subject to the provisions this Section 17, the
covenants and conditions of this Lease shall apply to and bind the heirs,
successors, executors, administrators and assigns of all Parties hereto; and all
parties hereto comprising Tenant shall be jointly and severally liable
hereunder.

I. Sublease Requirements: If Landlord consents to any sublet of the premises by
Tenant to an approved Subtenant (“Subtenant”), every sublet transaction shall be
evidenced by a written sublease between Tenant and Subtenant (the “Sublease”).
The Sublease shall comply with the following requirements: (i) The form of the
Sublease and the terms and conditions thereof shall be subject to Landlord’s
approval which shall not be withheld unreasonably; (ii) the Sublease shall
provide that it is subject to and shall incorporate by reference all of the
terms and conditions of this Lease, except those terms and conditions relating
to Rent, Additional Rent, any other amount due under this Lease, and any other
terms and conditions that Tenant and Subtenant agree are not to be incorporated
into the Sublease, provided Tenant shall remain fully liable under the Lease;
(iii) the Sublease shall provide that the Subtenant shall have no right to
exercise any option or other right granted to Tenant in this Lease; (iv) The
Sublease shall contain a waiver of subrogation against Landlord and shall
require Subtenant’s insurance policies to acknowledge such waiver of
subrogation; (v) The Sublease shall provide that all requirements of the Lease
applicable to subleases shall be applicable to sub-subleases; (v) The Sublease
shall require Subtenant, acting through Tenant, to obtain Landlord’s prior
written approval, to any alteration to the Premises to the same extent Tenant is
required by this Lease to obtain such consent; (vii) The Sublease shall require
Subtenant to send Landlord copies of any and all notices concerning the Premises
that Subtenant is obligated to provide to Tenant and Tenant to send Landlord
copies of any and all notices concerning the Premises that Tenant is obligated
to provide to Subtenant; and (viii) The Sublease shall provide that, at
Landlord’s option, the Sublease shall not terminate in the event that this Lease
terminates and shall require Subtenant to execute an attornment agreement if
Landlord, in its sole and absolute discretion, shall elect to have the Sublease
continue beyond the date of termination of this Lease.

 

Page 22



--------------------------------------------------------------------------------

18. OPTION TO EXTEND THE LEASE TERM:

A. Grant and Exercise of Option: Landlord grants to Tenant, subject to the terms
and conditions set forth in this Section 18.A, Two (2) options (the “Options”)
to extend the Lease Term for an additional term (the “Option Term”). Each Option
Term shall be for a period of Sixty (60) months and shall be exercised, if at
all, by written notice to Landlord no earlier than eighteen (18) months prior to
the date the Lease Term would expire but for such exercise but no later than
nine (9) months prior to the date the Lease Term would expire but for such
exercise (unless such Option is exercised earlier pursuant to Section 15.B.
above), time being of the essence for the giving of such notice. If Tenant
exercises the Option, all of the terms, covenants and conditions of this Lease
shall apply except for the grant of additional Options pursuant to this Section,
provided that Base Monthly Rent for the Premises payable by Tenant during the
Option Term shall be the greater of (i) the Base Monthly Rent applicable to the
period immediately prior to the commencement of the Option Term; or (ii) ninety
five percent (95%) of the Fair Market Rental as hereinafter defined.
Notwithstanding anything herein to the contrary, if Tenant is in monetary or
material non-monetary default under any of the terms, covenants or conditions of
this Lease either at the time Tenant exercises the Option or at any time
thereafter prior to the commencement date of the Option Term, or (ii) Tenant,
and/or a Permitted Transferee does not have sufficient financial worth to
undertake the financial obligations of this Lease, then Landlord shall have, in
addition to all of Landlord’s other rights and remedies provided in this Lease,
the right to terminate the Option upon notice to Tenant, in which event the
Lease Term shall not be extended pursuant to this Section 18.A. As used herein,
the term “Fair Market Rental” is defined as the rental and all other monetary
payments, including any escalations and adjustments thereto (including without
limitation Consumer Price Indexing) that Landlord could obtain during the Option
Term from a third party desiring to lease the Premises, based upon the
(i) current use and other potential uses of the Premises, as determined by the
rents then obtainable for new leases of space comparable in age and quality to
the Premises in the same real estate submarket as the Building and (ii) the
credit standing and financial stature of the Tenant. The appraisers shall be
instructed that the foregoing five percent (5.0%) discount is intended to offset
comparable rents that include the following costs which Landlord will not incur
in the event Tenant exercises its option (i) brokerage commissions, (ii) tenant
improvement or relocation allowances, (iii) vacancy costs, or (iv) other
concessions or inducements.

B. Determination of Fair Market Rental: If Tenant exercises the Option, Landlord
shall send Tenant a notice setting forth the Fair Market Rental for the Option
Term within thirty (30) days following the Exercise Date. If Tenant disputes
Landlord’s determination of Fair Market Rental for the Option Term, Tenant
shall, within thirty (30) days after the date of Landlord’s notice setting forth
Fair Market Rental for the Option Term, send to Landlord a notice stating that
Tenant either elects to terminate its exercise of the Option, in which event the
Option shall lapse and this Lease shall terminate on the Expiration Date, or
that Tenant disagrees with Landlord’s determination of Fair Market Rental for
the Option Term and elects to resolve the disagreement as provided in
Section 18.C below. If Tenant does not send Landlord a notice as provided in the
previous sentence, Landlord’s determination of Fair Market Rental shall be the
Base Monthly Rent payable by Tenant during the Option Term. If Tenant elects to
resolve the disagreement as provided in Section 18.C and such procedures are not
concluded prior to the commencement date of the Option Term, Tenant shall pay to
Landlord as Base Monthly Rent the Fair Market Rental as determined by Landlord
in the manner

 

Page 23



--------------------------------------------------------------------------------

provided above. If the Fair Market Rental as finally determined pursuant to
Section 18.C is greater than Landlord’s determination, Tenant shall pay Landlord
the difference between the amount paid by Tenant and the Fair Market Rental as
so determined in Section 18.C within thirty (30) days after such determination.
If the Fair Market Rental as finally determined in Section 18.C is less than
Landlord’s determination, the difference between the amount paid by Tenant and
the Fair Market Rental as so determined in Section 18.C shall be credited
against the next installments of Base Monthly Rent due from Tenant to Landlord
hereunder.

C. Resolution of a Disagreement over the Fair Market Rental: Any disagreement
regarding Fair Market Rental shall be resolved as follows:

1. Within thirty (30) days after Tenant’s response to Landlord’s notice setting
forth the Fair Market Rental, Landlord and Tenant shall meet at a mutually
agreeable time and place, in an attempt to resolve the disagreement.

2. If within the 30-day period referred to above, Landlord and Tenant cannot
reach agreement as to Fair Market Rental, each party shall select one appraiser
to determine Fair Market Rental. Each such appraiser shall arrive at a
determination of Fair Market Rental and submit their conclusions to Landlord and
Tenant within thirty (30) days after the expiration of the 30-day consultation
period described above.

3. If only one appraisal is submitted within the requisite time period, it shall
be deemed as Fair Market Rental. If both appraisals are submitted within such
time period and the two appraisals so submitted differ by less than ten percent
(10%), the average of the two shall be deemed as Fair Market Rental. If the two
appraisals differ by more than 10%, the appraisers shall immediately select a
third appraiser who shall, within thirty (30) days after his selection, make and
submit to Landlord and Tenant a determination of Fair Market Rental. This third
appraisal will then be averaged with the closer of the two previous appraisals
and the result shall be Fair Market Rental.

4. All appraisers specified pursuant to this Section shall be members of the
American Institute of Real Estate Appraisers with not less than ten (10) years
experience appraising office and industrial properties in the Santa Clara
Valley. Each party shall pay the cost of the appraiser selected by such party
and one-half of the cost of the third appraiser.

D. Personal to Tenant: All Options provided to Tenant in this Lease are personal
and granted to Monolithic Power Systems Incorporated and are not exercisable by
any third party, except a Permitted Transferee, should Tenant assign or sublet
all or a portion of its rights under this Lease, unless Landlord consents to
permit exercise of any option by any assignee or subtenant, in Landlord’s sole
and absolute discretion. In the event Tenant has multiple options to extend this
Lease, a later option to extend the Lease cannot be exercised unless the prior
option has been properly exercised.

19. GENERAL PROVISIONS:

A. Attorney’s Fees: In the event a suit or alternative form of dispute
resolution is brought for the possession of the Premises, for the recovery of
any sum due hereunder, to interpret the Lease, or because of the breach of any
other covenant herein; then the losing party shall pay to the prevailing party
reasonable attorney’s fees including the expense of expert witnesses,
depositions and court testimony as part of its costs which shall be deemed to
have accrued on the commencement of such action. The prevailing party shall also
be entitled to recover all costs and expenses including reasonable attorney’s
fees incurred in enforcing any judgment or award against the other party. The
foregoing provision relating to post-judgment costs is severable from all other
provisions of this Lease.

 

Page 24



--------------------------------------------------------------------------------

B. Authority of Parties: Tenant represents and warrants that it is duly formed
and in good standing, and is duly authorized to execute and deliver this Lease
on behalf of said corporation, in accordance with a duly adopted resolution of
the Board of Directors of said corporation or in accordance with the by-laws of
said corporation, and that this Lease is binding upon said corporation in
accordance with its terms. At Landlord’s request, Tenant shall provide Landlord
with corporate resolutions or other proof in a form acceptable to Landlord,
authorizing the execution of the Lease.

C. Brokers: Landlord represents and warrants to Tenant that it has not dealt
with any broker or with any other agent, finder or other such person with
respect to this Lease and agrees to indemnify and hold Tenant harmless from any
claims, costs, liabilities or causes of action asserted against the Tenant by
any broker, agent, finder, or other such person other than Tenant’s Broker.
Tenant represents and warrants to Landlord that it has dealt with the following
broker: Jones Lang LaSalle (Tenant’s Broker) and with no other agent, finder or
such other person with respect to this Lease and agrees to indemnify and hold
Landlord harmless from any claims, costs, liabilities or causes of action
asserted against the Landlord by any broker, agent, finder, or other such person
not identified above Tenant’s Broker. The commission to the Tenant’s Broker is
pursuant to a separate agreement.

D. Choice of Law: This Lease shall be governed by and construed in accordance
with California law. Except as provided in Section 19.E, venue shall be Santa
Clara County.

E. Dispute Resolution: Landlord and Tenant and any other party that may become a
party to this Lease or be deemed a party to this Lease including any subtenants
agree that, except for any claim by Landlord for (i) unlawful detainer,
(ii) Tenant’s failure to pay the Base Monthly Rent, or (iii) within the
jurisdiction of the small claims court (which small claims court shall be the
sole court of competent jurisdiction), any controversy, dispute, or claim of
whatever nature arising out of, in connection with or in relation to the
interpretation, performance or breach of this Lease, including any claim based
on contract, tort, or statute, shall be resolved at the request of any party to
this agreement through dispute resolution process administered by J.A.M.S. or
another judicial mediation service mutually acceptable to the parties located in
Santa Clara County, California. The dispute resolution process shall consist of
a final and binding arbitration administered by and in accordance with the then
existing rules and practices of J.A.M.S. or other judicial mediation service
selected in accordance with the then existing rules and practices of J.A.M.S. or
the other judicial and mediation service selected, and judgment upon any award
rendered by the arbitrator(s) may be entered by any state or federal court
having jurisdiction thereof as provided by California Code of Civil Procedure
section 1280 et. seq, as said statutes then appear, including any amendments to
said statutes or successors to said statutes or amended statutes, except that in
no event shall the parties be entitled to propound interrogatories or request
for admissions during the arbitration process. The arbitrator shall be a retired
judge or a licensed California attorney. The venue for any such arbitration or
mediation shall be in Santa Clara County, California.

NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE
ARISING OUT OF THE MATTERS INCLUDED IN THIS DISPUTE RESOLUTION PROVISION DECIDED
BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU ARE GIVING UP ANY
RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR JURY TRIAL.
BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR JUDICIAL RIGHTS TO
DISCOVERY AND APPEAL, UNLESS THOSE RIGHTS ARE SPECIFICALLY INCLUDED IN THIS
DISPUTE RESOLUTION PROVISION. IF YOU REFUSE TO SUBMIT TO ARBITRATION AFTER
AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE UNDER THE
AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. YOUR AGREEMENT TO THIS
ARBITRATION PROVISION IS VOLUNTARY.

 

Page 25



--------------------------------------------------------------------------------

WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
OUT OF THE MATTERS INCLUDED IN THIS DISPUTE RESOLUTION PROVISION TO NEUTRAL
ARBITRATION.

Landlord:                 Tenant:             

F. Entire Agreement: This Lease and the exhibits attached hereto contain all of
the agreements and conditions made between the Parties hereto and may not be
modified orally or in any other manner other than by written agreement signed by
all parties hereto or their respective successors in interest. This Lease
supersedes and revokes all previous negotiations, letters of intent, lease
proposals, brochures, agreements, representations, promises, warranties, and
understandings, whether oral or in writing, between the parties or their
respective representatives or any other person purporting to represent Landlord
or Tenant.

G. Entry by Landlord: Upon prior notice to Tenant and subject to Tenant’s
reasonable security regulations, Tenant shall permit Landlord and his agents to
enter into and upon the Premises at all reasonable times, and without any rent
abatement or reduction or any liability to Tenant for any loss of occupation or
quiet enjoyment of the Premises thereby occasioned, for the following purposes:
(i) inspecting and maintaining the Premises; (ii) making repairs, alterations or
additions to the Premises; (iii) erecting additional building(s) and
improvements on the land where the Premises are situated or on adjacent land
owned by Landlord; (iv) performing any obligations of Landlord under the Lease
including remediation of Hazardous Materials if determined to be the
responsibility of Landlord, (v) posting and keeping posted thereon notices of
non-responsibility for any construction, alteration or repair thereof, as
required or permitted by any law, and (vi) showing the Premises to Landlord’s or
the Master Landlord’s existing or potential successors, purchaser, tenants and
lenders. In the event Tenant has not exercised its Option to Extend, Tenant
shall permit Landlord and his agents, at any time within twelve (12) months
prior to the Expiration Date (or at any time during the Lease if Tenant is in
default beyond all applicable notice and cure periods hereunder), to place upon
the Premises “For Lease” signs and exhibit the Premises to real estate brokers
and prospective tenants at reasonable hours.

H. Estoppel Certificates: At any time during the Lease Term, Tenant shall,
within ten (10) business days following written notice from Landlord, execute
and deliver to Landlord a written statement certifying, if true, the following:
(i) that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification); (ii) the date to which rent and other
charges are paid in advance, if any; (iii) acknowledging that there are not, to
Tenant’s knowledge, any uncured defaults on Landlord’s part hereunder (or
specifying such defaults if they are claimed); and (iv) such other information
as Landlord may reasonably request. Any such statement may be conclusively
relied upon by any prospective purchaser or encumbrancer of Landlord’s interest
in the Premises. Tenant’s failure to deliver such statement within such time
shall be conclusive upon the Tenant that this Lease is in full force and effect
without modification, except as may be represented by Landlord, and that there
are no uncured defaults in Landlord’s performance. Tenant agrees to provide,
within five (5) days of Landlord’s request, Tenant’s most recent three (3) years
of audited financial statements for Landlord’s use in financing or sale of the
Premises or Landlord’s interest therein.

I. Exhibits: All exhibits referred to are attached to this Lease and
incorporated by reference.

J. Interest: All rent due hereunder, if not paid when due, shall bear interest
at the rate of the Reference Rate published by Bank of America, San Francisco
Branch, plus two percent (2%) per annum from that date until paid in full
(“Agreed Interest Rate”). This provision shall survive the expiration or sooner
termination of the Lease. Despite any other provision of this Lease, the total
liability for interest payments shall not exceed the limits, if any, imposed by
the usury laws of the State of California. Any interest paid in excess of those
limits shall be refunded to Tenant by application

 

Page 26



--------------------------------------------------------------------------------

of the amount of excess interest paid against any sums outstanding in any order
that Landlord requires. If the amount of excess interest paid exceeds the sums
outstanding, the portion exceeding those sums shall be refunded in cash to
Tenant by Landlord. To ascertain whether any interest payable exceeds the limits
imposed, any non-principal payment (including late charges) shall be considered
to the extent permitted by law to be an expense or a fee, premium, or penalty
rather than interest.

K. Modifications Required by Lender: If any lender of Landlord or ground lessor
of the Premises requires a modification of this Lease that will not increase
Tenant’s cost or expense or materially or adversely change Tenant’s rights and
obligations, this Lease shall be so modified and Tenant shall execute whatever
documents are required and deliver them to Landlord within ten (10) days after
the request.

L. No Presumption Against Drafter: Landlord and Tenant understand, agree and
acknowledge that this Lease has been freely negotiated by both Parties; and that
in any controversy, dispute, or contest over the meaning, interpretation,
validity, or enforceability of this Lease or any of its terms or conditions,
there shall be no inference, presumption, or conclusion drawn whatsoever against
either party by virtue of that party having drafted this Lease or any portion
thereof.

M. Notices: All notices, demands, requests, or consents required to be given
under this Lease shall be sent in writing by U.S. certified mail, return receipt
requested, overnight commercial courier, or by personal delivery addressed to
the party to be notified at the address for such party specified in Section 1 of
this Lease, or to such other place as the party to be notified may from time to
time designate by at least fifteen (15) days prior notice to the notifying
party. When this Lease requires service of a notice, that notice shall replace
rather than supplement any equivalent or similar statutory notice, including any
notices required by Code of Civil Procedure Section 1161 or any similar or
successor statute. Copies of all notices to Tenant shall be sent to: Hopkins &
Carley, Attention Julie A. Frambach, Esq, 70 S. First Street, San Jose, CA
95113.

N. Property Management: In addition, Tenant agrees to pay Landlord along with
the expenses to be reimbursed by Tenant a monthly fee for management services
rendered by either Landlord or a third party manager engaged by Landlord (which
may be a party affiliated with Landlord), in the amount of three percent (3%) of
the Base Monthly Rent.

O. Rent: All monetary sums due from Tenant to Landlord under this Lease,
including, without limitation those referred to as “additional rent”, shall be
deemed as rent.

P. Representations: Except for the provisions of this Lease, Tenant acknowledges
that neither Landlord nor any of its employees or agents have made any
agreements, representations, warranties or promises with respect to the Premises
or with respect to present or future rents, expenses, operations, tenancies or
any other matter. Except as herein expressly set forth herein, Tenant relied on
no statement of Landlord or its employees or agents for that purpose.

Q. Rights and Remedies: Subject to Section 14 above, All rights and remedies
hereunder are cumulative and not alternative to the extent permitted by law, and
are in addition to all other rights and remedies in law and in equity.

R. Severability: If any term or provision of this Lease is held unenforceable or
invalid by a court of competent jurisdiction, the remainder of the Lease shall
not be invalidated thereby but shall be enforceable in accordance with its
terms, omitting the invalid or unenforceable term.

S. Submission of Lease: Submission of this document for examination or signature
by the parties does not constitute an option or offer to lease the Premises on
the terms in this document or a reservation of the Premises in favor of Tenant.
This document is not effective as a lease or otherwise until executed and
delivered by both Landlord and Tenant.

 

Page 27



--------------------------------------------------------------------------------

T. Subordination: This Lease is subject and subordinate to ground and underlying
leases, mortgages and deeds of trust (collectively “Encumbrances”) which may now
affect the Premises, to any covenants, conditions or restrictions of record, and
to all renewals, modifications, consolidations, replacements and extensions
thereof; provided, however, if the holder or holders of any such Encumbrance
(“Holder”) require that this Lease be prior and superior thereto, within seven
(7) days after written request of Landlord to Tenant, Tenant shall execute, have
acknowledged and deliver all documents or instruments, in the form presented to
Tenant, which Landlord or Holder deems necessary or desirable for such purposes.
Landlord shall have the right to cause this Lease to be and become and remain
subject and subordinate to any and all Encumbrances which are now or may
hereafter be executed covering the Premises or any renewals, modifications,
consolidations, replacements or extensions thereof, for the full amount of all
advances made or to be made thereunder and without regard to the time or
character of such advances, together with interest thereon and subject to all
the terms and provisions thereof; provided only, that in the event of
termination of any such lease or upon the foreclosure of any such mortgage or
deed of trust, Holder agrees to recognize Tenant’s rights under this Lease as
long as Tenant is not then in default and continues to pay Base Monthly Rent and
additional rent and observes and performs all required provisions of this Lease.
Within ten (10) business days after Landlord’s written request, Tenant shall
execute any documents required by Landlord or the Holder to make this Lease
subordinate to any lien of the Encumbrance. If Tenant fails to do so, then in
addition to such failure constituting a default by Tenant, it shall be deemed
that this Lease is so subordinated to such Encumbrance. Notwithstanding anything
to the contrary in this Section, Tenant hereby attorns and agrees to attorn to
any entity purchasing or otherwise acquiring the Premises at any sale or other
proceeding or pursuant to the exercise of any other rights, powers or remedies
under such encumbrance.

U. Survival of Indemnities: All indemnification, defense, and hold harmless
obligations of Landlord and Tenant under this Lease shall survive the expiration
or sooner termination of the Lease.

V. Time: Time is of the essence hereunder.

W. Transportation Demand Management Programs: Should a government agency or
municipality require Landlord to institute TDM (Transportation Demand
Management) facilities and/or programs, Tenant agrees that the cost of TDM
imposed facilities and programs required on the Premises, including but not
limited to employee showers, lockers, cafeteria, or lunchroom facilities, shall
be paid by Tenant. Further, any ongoing costs or expenses associated with a TDM
program which are required for the Premises and not provided by Tenant, such as
an on-site TDM coordinator, shall be provided by Landlord with such costs being
included as additional rent and reimbursed to Landlord by Tenant within thirty
(30) days after demand. If TDM facilities and programs are instituted on a
Project wide basis, Tenant shall pay its proportionate share of such costs in
accordance with Section 8 above.

X. Waiver of Right to Jury Trial: To the extent then authorized by law as of the
time of any actual litigation between them and to the extent not already
encompassed within the various agreements to arbitrate otherwise contained
herein, and as an alternative to arbitration should arbitration for any reason
not be enforced, Landlord and Tenant waive their respective rights to trial by
jury of any contract or tort claim, counterclaim, cross-complaint, or cause of
action in any action, proceeding, or hearing brought by either party against the
other on any matter arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant, or Tenant’s use or occupancy of the
Premises, including any claim of injury or damage or the enforcement of any
remedy under any current or future law, statute, regulation, code, or ordinance.

 

Page 28



--------------------------------------------------------------------------------

Y. Landlord’s Right To Terminate: Notwithstanding the foregoing, commencing
May 1, 2010, Landlord shall have an ongoing right to terminate this Lease during
the Initial Term and any Extension thereof with at least eighteen (18) months
prior written notice to Tenant. Landlord shall not have the right to serve such
eighteen (18) month written notice prior to May 1, 2010. Notwithstanding the
foregoing, Landlord’s right to terminate under this Section 19.Y shall be
suspended during such time as the buildings in the Project are one hundred
percent (100%) leased and occupied by tenants who are not in default beyond all
applicable notice and cure periods under their respective leases. Provided that
Landlord shall have the right to deliver notice prior to such time but in no
event prior to May 1, 2010. In the event this Lease is terminated pursuant to
this Section 19.Y, notwithstanding anything to the contrary in this Lease,
Tenant shall not have the obligation to remove any Alterations or other
installations to the Premises performed by or on behalf of Tenant.

Z. Tenant’s Right of First Offer to Lease: Tenant shall have the right of first
offer on all commercial space in the adjacent Building in the Project as
follows:

Landlord will present to Tenant the terms and conditions on which it is prepared
to lease any commercial space in the adjacent Building. Tenant shall have seven
(7) calendar days in which to respond as to whether it wants to lease the all or
any portion thereof pursuant to those terms and conditions. If Tenant fails to
respond or responds that it is not interested then Landlord is free to lease the
pre-offered space in the adjacent Building to a third party on similar terms and
conditions as were offered to Tenant.

AA. Unimproved Pad: Within one hundred twenty (120) days from the date of
execution of this Lease, Landlord agrees to negotiate in good faith with Tenant
regarding possible uses for the unimproved pad located adjacent to the Building.
In any event, Landlord shall keep the unimproved pad in clean condition free of
debris.

BB. Upon no less than eighteen (18) months prior written notice given no earlier
than the Commencement Day hereof, Tenant consents to the Landlord’s
redevelopment of the balance of the Project, excluding the Premises, as a single
family residential development provided: (i) such redevelopment does not
interfere with Tenant’s use and enjoyment of the Premises or the conduct of
Tenant’s business at the Premises; (ii) such redevelopment does not interfere
with Tenant’s ingress and egress to the Premises and that there remains direct
access to the Premises from the street; and (iii) in no event shall Tenant’s
parking rights be reduced below 3.3 per 1,000 usable square feet of the
Premises, which parking shall be adjacent to the Premises and for the exclusive
use of Tenant.

 

Page 29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease on the day and
year first above written.

 

Landlord: Brokaw Interests,

a California Limited Partnership

   

Tenant: Monolithic Power Systems Incorporated,

a Delaware Corporation

By:   /s/ John M. Sobrato     By:   /s/ Michael Hsing Its:   CEO     Its:   CEO

 

Page 30



--------------------------------------------------------------------------------

EXHIBIT “A” – Premises & Building

 

Page 31



--------------------------------------------------------------------------------

EXHIBIT “B” - Project

 

Page 32